Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 1 of 60 PageID #: 760




                         EXHIBIT A
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 2 of 60 PageID #: 761




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

  UCB PHARMA S.A. and                              )
  CELLTECH R&D LIMITED,                            )
                                                   )
                           Plaintiffs,             )
                                                   )
         v.                                        ) C.A. No. 20-650 (CFC)
                                                   )
  NEKTAR THERAPEUTICS,                             )
                                                   )
                           Defendant.              )



                    PLAINTIFFS’ INITIAL INVALIDITY CONTENTIONS

         Pursuant to Paragraph 3 of the Court’s Scheduling Order (D.I. 18), Plaintiffs UCB Pharma

  S.A. and Celltech R&D Limited (collectively, “UCB” or “Plaintiffs”) hereby disclose their Initial

  Invalidity Contentions. UCB contends that each claim of U.S. Patent Nos. 7,767,784 (the “’784

  patent”), 8,193,306 (the “’306 patent”), 8,461,295 (the “’295 patent”), and 8,809,489 (the “’489

  patent”) (collectively, the “Nektar Patents”) is invalid under at least one or more of 35 U.S.C. §§

  101, 102, 103, 112, other equitable defenses, and/or the judicially-created doctrine of obviousness-

  type double patenting.

         UCB reserves the right to supplement, amend, revise, correct, clarify, or otherwise modify

  these Initial Invalidity Contentions pursuant to the Federal Rules of Civil Procedure, the Court’s

  Local Rules, or any other order or schedule entered by the Court. UCB further reserves the right

  to supplement, amend, revise, correct, clarify, or otherwise modify these Initial Invalidity

  Contentions based on further investigation or analysis, discovery of new prior art, or reevaluation

  of known prior art, or to the extent UCB becomes aware of any contentions by Nektar Therapeutics

  (“Nektar” or “Defendant”) regarding secondary considerations of nonobviousness. UCB also

  provides these contentions without waiving any claim of privilege or work-product immunity.


                                                   1
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 3 of 60 PageID #: 762




  I.     GENERAL STATEMENTS

         UCB’s Initial Invalidity Contentions are based on UCB’s knowledge, understanding, and

  belief as to the facts and information available as of the date of these Initial Invalidity Contentions.

  UCB has not yet fully completed its investigation, collection of information, discovery, or analysis

  relating to this action and additional discovery may require UCB to supplement or modify these

  contentions. As a non-limiting example, Nektar has not yet produced information about its

  manufacturing processes before the filing date of the Nektar Patents. For this and other reasons,

  including those set forth below, UCB reserves the right to further supplement or alter the positions

  taken and information disclosed in these Initial Invalidity Contentions including, without

  limitation, the prior art and grounds of invalidity set forth herein, to take into account information

  or defenses that may come to light as a result of these continuing efforts. UCB further reserves

  the right to introduce and use such supplemental materials at trial.

         UCB provides the information below in a good faith effort to comply with the Local Rules

  and the Court’s Scheduling Order. UCB reserves the right to amend, modify, and/or supplement

  these Initial Invalidity Contentions. Further, UCB reserves the right to prove the invalidity of the

  Nektar Patents’ claims on bases other than those required to be disclosed in these Initial Invalidity

  Contentions.

         A.      Claim Construction

         The Court has not yet construed any claims of the Nektar Patents. UCB reserves the right

  to identify other prior art or to supplement these Initial Invalidity Contentions because UCB’s

  positions on invalidity of certain claims may depend on how the Court construes those claims.

  These Initial Invalidity Contentions are based, at least in part, on UCB’s present understanding of

  the Nektar Patents’ claims.




                                                     2
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 4 of 60 PageID #: 763




         UCB takes no position on any matter of claim construction in these Initial Invalidity

  Contentions. UCB expressly reserves the right to propose any claim construction it considers

  appropriate and/or to contest any claim construction it considers inappropriate.

         Similarly, nothing stated herein shall be treated as an admission or suggestion that UCB

  agrees with Nektar regarding either the scope of any Nektar Patent claim or the claim constructions

  advanced directly or implicitly by Nektar.

         UCB anticipates that the Court’s construction of claim terms may affect the scope of the

  Nektar Patents. Therefore, UCB reserves the right to supplement and/or modify these Initial

  Invalidity Contentions based upon any future claim construction ruling.

         B.      Ongoing Discovery and Disclosures

         Discovery in this case is in its early stages and UCB’s investigation, including its search

  for prior art, is ongoing. UCB therefore reserves the right to further supplement or alter the

  positions taken and information disclosed in these Initial Invalidity Contentions including, without

  limitation, the prior art and grounds of invalidity set forth herein, to take into account information

  or defenses that may come to light as a result of these continuing efforts. UCB hereby incorporates

  by reference the testimony of any fact witnesses that are deposed, that provide declarations, or that

  otherwise testify in this action. UCB also hereby incorporates by reference the forthcoming reports

  and testimony of its expert witnesses regarding invalidity of the patents.

         UCB bases these Initial Invalidity Contentions on its current knowledge and understanding

  of the Nektar Patents’ claims, the prior art, and other facts and information available as of the date

  of these contentions. UCB has not yet completed its investigation, collection of information,

  discovery, or analysis relating to this action, and additional discovery may require UCB to

  supplement or modify these contentions. For example, UCB has not yet deposed the named

  inventors of the Nektar Patents and/or other persons having potentially relevant information, but


                                                    3
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 5 of 60 PageID #: 764




  will engage in this and other such discovery consistent with this Court’s Orders. UCB therefore

  reserves the right to further supplement or alter the positions taken and information disclosed in

  these Initial Invalidity Contentions including, without limitation, the prior art and grounds of

  invalidity set forth herein, to take into account information or defenses that may come to light as

  a result of these continuing efforts. UCB further reserves the right to introduce and use such

  supplemental materials at trial.

         Further, UCB intends to take discovery on public use and/or the on-sale bar under 35

  U.S.C. § 102(b), additional prior art under 35 U.S.C. §§ 102 and 103, improper inventorship,

  applicant’s failure to comply with 35 U.S.C. §§ 101 and 112, and/or the judicially-created doctrine

  of obviousness-type double patenting. UCB therefore reserves all rights to further supplement or

  amend these Initial Invalidity Contentions if further information becomes available.

         C.      Prior Art Identification and Citation

         UCB identifies herein each item of prior art known at this time that it asserts invalidates,

  alone or in combination, each of the claims, under at least 35 U.S.C. §§ 102 and 103 from the

  perspective of a person having ordinary skill in the art (“POSA”). UCB also identified herein

  currently identified grounds of invalidity under 35 U.S.C. § 112 that it asserts invalidates the

  claims, as well as the judicially-created doctrine of obviousness-type double patenting. These

  Initial Invalidity Contentions, including the claim charts attached as Exhibits A-D, identify, on a

  claim-by-claim basis, where each limitation of each claim is found in the prior art. UCB identifies

  portions of prior art references that disclose the elements of the Nektar Patents’ claims. To focus

  the issues, UCB identifies only limited portions of the cited references. That is, while UCB has

  identified at least one citation per element for each claim, UCB has not necessarily identified every

  disclosure in each cited reference of the same element. It should, however, be recognized that a

  skilled artisan would read a prior art reference as a whole and in the context of other publications,


                                                   4
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 6 of 60 PageID #: 765




  literature, and general knowledge in the field. To understand and interpret any specific statement

  or disclosure in a prior art reference, a POSA would rely upon other information including other

  publications and general scientific or engineering knowledge. UCB therefore reserves the right to

  rely upon other portions of the prior art references not specifically cited herein, as well as on other

  publications and expert testimony to provide context and to aid understanding and interpretation

  of the identified portions. The absence of a particular reference in any of the claim charts for a

  particular feature is not a waiver or admission by UCB. UCB reserves the right to rely on any

  combination of the references listed and cited herein, even if not explicitly set forth below. UCB

  also reserves the right to rely upon other prior art references, other publications, and the testimony

  of experts to establish that the alleged inventions would have been obvious to a POSA, including

  by modifying or combining certain cited references.

         D.      Reservation of Rights

         UCB reserves all rights to further supplement or modify these Initial Invalidity

  Contentions, including the prior art disclosed and stated grounds of invalidity, pursuant to the

  Court’s Default Standard for Discovery and the Scheduling Order in this matter. In addition, UCB

  reserves the right to prove the invalidity of the Nektar Patents’ claims on bases other than those

  required to be disclosed in these Initial Invalidity Contentions.

  II.    LEGAL STANDARDS

         A.      Invalidity Under § 102

         One basis for establishing invalidity is anticipation by the prior art. The general test for

  anticipation requires that each and every limitation recited in a claim must be found in one item

  of prior art, either expressly or inherently, and arranged in the item of prior art in the same way

  as it is claimed, so that the disclosure effectively puts the public in possession of the invention.

  Silicon Graphics, Inc. v. ATI Techs., Inc., 607 F.3d 784, 796-97 (Fed. Cir. 2010); Impax Labs.,


                                                    5
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 7 of 60 PageID #: 766




  Inc. v. Aventis Pharms. Inc., 468 F.3d 1366, 1381 (Fed. Cir. 2006). A reference will be

  considered anticipatory if “it discloses the claimed invention ‘such that a skilled artisan could

  take its teachings in combination with his own knowledge of the particular art and be in

  possession of the invention.’” In re Graves, 69 F.3d 1147, 1152 (Fed. Cir. 1995).

         The law of anticipation does not require that a prior art reference explicitly disclose

  information that is inevitably present based on the express disclosure of the reference. Thus,

  “[a]n anticipatory reference . . . need not duplicate word for word what is in the claims.

  Anticipation can occur when a claimed invention is ‘inherent’ or otherwise implicit in the

  relevant reference.” Std. Havens Prods., Inc. v. Gencor Indus., Inc., 953 F.2d 1360, 1369 (Fed.

  Cir. 1991). While inherent anticipation may not be established by “probabilities or possibilities,”

  if the prior art’s disclosure is sufficient to show that “the natural result flowing from the

  operation as taught would result in the performance of the questioned function,” the prior art

  disclosure should be regarded as sufficient to anticipate. King Pharms., Inc. v. Eon Labs, Inc.,

  616 F.3d 1267, 1275 (Fed Cir. 2010) (quoting In re Oelrich, 666 F.2d 578, 581 (C.C.P.A. 1981)

  (internal quotations omitted)). In addition, “products of identical chemical composition cannot

  have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990). A

  chemical composition and its properties are inseparable. Id. Therefore, if the prior art teaches

  the identical chemical structure, the properties applicant discloses and/or claims are necessarily

  present. Id.

         Inherent anticipation does not require that a POSA at the time would have recognized the

  inherent disclosure. Abbott Labs. v. Baxter Pharm. Prods., Inc., 471 F.3d 1363, 1367-68 (Fed.

  Cir. 2006). Thus, with respect to claims to chemical compositions, the discovery of inherent

  properties of prior compositions that were unknown or unrecognized prior to the alleged




                                                    6
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 8 of 60 PageID #: 767




  invention does not impart patentable novelty on the chemical composition. Titanium Metals

  Corp. of Am. v. Banner, 778 F.2d 775, 782 (Fed. Cir. 1985) (“it is immaterial, on the issue of

  novelty, what inherent properties the alloys have or whether these applicants discovered certain

  inherent properties”).

           Further, a party may rely on extrinsic evidence to show a feature not explicitly disclosed

  in a prior art reference is inherently disclosed in that reference. The Federal Circuit has

  explained:

                  [r]ecourse to extrinsic evidence is proper to determine whether a
                  feature, while not explicitly discussed, is necessarily present in a
                  reference. The evidence must make clear that the missing feature is
                  necessarily present, and that it would be so recognized by persons
                  of skill in the relevant art.

  Telemac Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316, 1328 (Fed. Cir. 2001). As such, a

  party asserting inherent anticipation may reference extrinsic evidence beyond the disclosure of

  the inherently anticipating reference to establish that an inherent feature or property is

  necessarily present.

           To show that product-by-process claims (i.e., product claims that specify process steps by

  which that product is made) are anticipated, it is not necessary to show that the recited steps are

  in the prior art reference; rather, to be anticipatory, the reference need only disclose the resulting

  product. See SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1317-20 (Fed. Cir.

  2006).

           B.     Invalidity Under § 103

           Under 35 U.S.C. § 103(a), a patent claim is obvious, and therefore invalid, “if the

  differences between the subject matter . . . patented and the prior art are such that the subject

  matter as a whole would have been obvious at the time the invention was made to a person

  having ordinary skill in the art to which said subject matter pertains.” A party challenging the


                                                    7
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 9 of 60 PageID #: 768




  validity of a claim under Section 103 must “prove by clear and convincing evidence that the

  claimed invention would have been obvious in view of the prior art.” Kahn v. Gen. Motors

  Corp., 135 F.3d 1472, 1479-80 (Fed. Cir. 1998); Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d 1253

  (Fed. Cir. 2012); i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831,848 (Fed. Cir. 2010), aff'd 131

  S.Ct. 2238 (June 9, 2011).

         The obviousness analysis includes an assessment of (1) the level of ordinary skill in the

  pertinent art, (2) the scope and content of the prior art, (3) the differences between the prior art

  and the claimed subject matter, and (4) any objective evidence of nonobviousness, often referred

  to as “secondary considerations.” In re Cyclobenzaprine Hydrochloride Extended-Release

  Capsule Patent Litigation, 676 F.3d 1063, 1068-69 (Fed. Cir. 2012); Graham v. John Deere Co.

  of Kansas City, 383 U.S. 1, 17-18 (1966). The secondary considerations relating to the

  obviousness inquiry include commercial success, long felt but unsolved need, failure of others,

  copying, unexpected results created by the claimed invention, unexpected properties of the

  claimed invention, licenses showing industry respect for the invention and skepticism of skilled

  artisans before the invention. Power Integrations, Inc. v. Fairchild Semiconductor Int'!, Inc.,

  711 F.3d 1348, 1368 (Fed. Cir. 2013).

         In order to determine obviousness, a court may look to: 1) “interrelated teachings of

  multiple patents;” 2) “the effects of demands known to the design community or present in the

  marketplace;” and 3) “the background knowledge possessed by a person having ordinary skill in

  the art.” The determination should be based upon “whether there was an apparent reason to

  combine the known elements in the fashion claimed by the patent at issue.” KSR Intern. Co. v.

  Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). The obviousness analysis “need not seek out

  precise teachings directed to the specific subject matter of the challenged claim,” a court can take




                                                    8
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 10 of 60 PageID #: 769




   into account “inferences and creative steps that a person of skill in the art would employ.” Id. at

   1741. However, obviousness cannot be proven by demonstrating that each element in a patent

   was independently known in the prior art. It is important to identify a reason that would have

   prompted a person of skill in the art in the relevant field to combine the elements in the way the

   patent in suit does. See id. “Obviousness does not require absolute predictability. Only a

   reasonable expectation that the beneficial result will be achieved is necessary to show

   obviousness.” In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (internal citations

   omitted) (affirming obviousness of claims reciting method of treating depression with known

   compound in view of its structural similarity with a known anti-depressant).

          In deciding obviousness, neither the actual motivation nor the purported motivation of the

   patentee controls. Rather, the objective reach of the claim is what matters. If the claim extends

   to what is obvious, then it is invalid under Section 103. “One of the ways in which a patent's

   subject matter can be proved obvious is by noting that there existed at the time of invention a

   known problem for which there was an obvious solution encompassed by the patent's claims.”

   Id. at 1742. Additionally, if a combination was obvious to a person of ordinary skill in the art,

   but not to the actual patentee, then the alleged invention is still obvious. Id. at 1742.

   Furthermore, a claim may be found obvious if a skilled artisan may be able to fit together the

   teachings of multiple patents like a puzzle. Id. at 1742. See also Bayer Schering Pharma AG v.

   Barr Labs., Inc., 575 F.3d 1341 (Fed. Cir. 2009); Leapfrog Enters., Inc. v. Fisher-Price, Inc.,

   485 F.3d 1157, 1161-62 (Fed. Cir. 2007).

          C.      Invalidity Under § 112

          Section 112 requires that the patent enable the full scope of the claims. Enablement

   requires that “the specification teach those in the art to make and use the invention without undue

   experimentation.” In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). A claim is not enabled


                                                     9
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 11 of 60 PageID #: 770




   when, “at the effective filing date of the patent, one of ordinary skill in the art could not practice

   their full scope without undue experimentation.” Wyeth & Cordis Corp. v. Abbott Labs., 720

   F.3d 1380, 1384 (Fed. Cir. 2013). In analyzing undue experimentation, courts use the factors

   enumerated in Wands: (1) the quantity of experimentation necessary, (2) how routine any

   necessary experimentation is in the relevant field, (3) whether the patent discloses specific

   working examples of the claimed invention, (4) the amount of guidance presented in the patent,

   (5) the nature and predictability of the field, (6) the level of ordinary skill, and (7) the scope of

   the claimed invention. 858 F.2d at 737.

           Under 35 U.S.C. § 112, patent claims also must “particularly point[ ] out and distinctly

   claim[-] the subject matter” regarded as the invention. Nautilus, Inc. v. Biosig Instruments, Inc.,

   572 U.S. 898, 902 (2014) (quoting 35 U.S.C. ¶ 112 ¶ 2).       A claim is invalid for indefiniteness if

   its language, when read in light of the specification and prosecution history “fail[s] to inform,

   with reasonable certainty, those skilled in the art about the scope of the invention.” Id. at 901.

   The standard “mandates clarity, while recognizing that absolute precision is unattainable.” Id. at

   910. Thus, the indefiniteness analysis “must take into account the inherent limitations of

   language” while being “precise enough to afford clear notice of what is claimed, thereby

   ‘appris[ing] the public of what is still open to them.’” Id. (quoting Markman v. Westview

   Instruments, Inc., 517 U.S. 370, 373 (1996)). General principles of claim construction apply to

   indefiniteness allegations. Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374, 1377-78

   (Fed. Cir. 2015).

           D.      Invalidity For Double Patenting, Including Under the Judicially-Created
                   Doctrine of Obviousness-Type Double Patenting

           Pursuant to 35 U.S.C. § 101, an inventor may obtain only “a patent” for an invention.

   See In re Lonardo, 119 F.3d 960, 965 (Fed. Cir. 1997) (Section 101 “permits only one patent to



                                                     10
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 12 of 60 PageID #: 771




   be obtained for a single invention”). Courts enforce this policy via the double patenting doctrine

   which “precludes one person from obtaining more than one valid patent for either (a) the ‘same

   invention,’ or (b) an ‘obvious’ modification of the same invention.” In re Longi, 759 F.2d 887,

   892 (Fed. Cir. 1985). “If an inventor could obtain several sequential patents on the same

   invention, he could retain for himself the exclusive right to exclude or control the public’s right

   to use the patented invention far beyond the term awarded to him under the patent laws.” Gilead

   Scis., Inc. v. Natco Pharma Ltd., 753 F.3d 1208, 1212 (Fed. Cir. 2014). Such sequential terms

   would be an “unjustified timewise extension.” Takeda Pharm. Co., Ltd. v. Doll, 561 F.3d 1372,

   1375 (Fed. Cir. 2009) (quoting In re Van Ornum, 686 F.2d 937, 934-35 (C.C.P.A 1982)). In

   Gilead, the Federal Circuit held that, when considering whether a patent term has received an

   unjustified extension, it is the “expiration dates that should control,” and determined that a later-

   issued, but earlier expiring, patent may serve as a double-patenting reference to an earlier-issued

   patent. 753 F.3d at 1215. Patents with different expiration dates due to patent term adjustment

   under Section 154 may be invalid for double-patenting. Magna Elecs., Inc. v. TRW Automotive

   Holdings Corp., 12-cv-654, 2015 WL 11430786, at *4-5 (W.D. Mich. Dec. 10, 2015); see also

   AbbVie Inc. v. Mathilda & Terence Kennedy Inst. of Rheumatology Trust, 764 F.3d 1366, 1373 (Fed.

   Cir. 2014).

   III.   THE NEKTAR PATENTS

          A.      The ’784 Patent

          The ’784 patent issued from U.S. Application No. 11/497,463, which was filed on July 31,

   2006. It purportedly claims priority to U.S. Provisional Application No. 60/703,709, filed on July

   29, 2005.

          The ’784 patent has a single claim, which is contended as invalid by UCB, reads:

          1. A synthetic method comprising:


                                                    11
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 13 of 60 PageID #: 772




          (a) combining a composition comprising an aprotic solvent and a hydroxy-
          terminated, water-soluble polymer having the following structure:



          wherein (n) is an integer from 2 to about 4000, with a composition
          comprising di(1-benzotriazolyl)carbonate, wherein the composition
          comprising the di(1-benzotriazolyl)carbonate is added such that there is an
          excess of the di(1-benzotriazolyl)carbonate relative to the hydroxy-
          terminated, water-soluble polymer, to thereby result in a composition
          comprising an active carbonate ester of the water-soluble polymer having
          the following structure:




          wherein (n) is an integer from 2 to about 4000, and unreacted di(1-
          benzotriazolyl)carbonate;

          (b) adding a composition comprising a reactive molecule selected from the
          group consisting of water, hydrogen sulfide, and a lower alkyl monobasic
          amine to the composition comprising the active carbonate ester of a water-
          soluble polymer and unreacted di(1-benzotriazolyl)carbonate, wherein the
          composition comprising the reactive compound is added such that
          substantially all of the unreacted di(1-benzotriazolyl)carbonate is
          substantially consumed, wherein compositions resulting from step (a) are
          not isolated prior to conducting step (b).

          B.      The ’306 Patent

          The ’306 patent issued from U.S. Application No. 12/820,124, which was filed on June 21,

   2010. It purportedly claims priority to U.S. Provisional Application No. 60/703,709, filed on July

   29, 2005.

          The ’306 patent has four claims, of which claim 1 is the sole independent claim. Claims

   1, 2, 4, which are contended as invalid by UCB, read:

          1. A synthetic method comprising:



                                                  12
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 14 of 60 PageID #: 773




          (a) combining a composition comprising an aprotic solvent and a hydroxy-
          terminated, water-soluble polymer having the following structure:



          wherein (n) is an integer from 2 to about 4000, with a composition
          comprising di(1-benzotriazolyl)carbonate, wherein the composition
          comprising the di(1-benzotriazolyl)carbonate is added such that there is an
          excess of the di(1-benzotriazolyl)carbonate relative to the hydroxy-
          terminated, water-soluble polymer, to thereby result in a composition
          comprising an active carbonate ester of the water-soluble polymer having
          the following structure:




          wherein (n) is an integer from 2 to about 4000, and unreacted di(1-
          benzotriazolyl)carbonate;

          (b) adding a composition comprising a reactive molecule selected from the
          group consisting of water, hydrogen sulfate1 and a lower alkyl monobasic
          amine to the composition comprising the active carbonate ester of a water-
          soluble polymer and unreacted di(1-benzotriazolyl)carbonate, wherein the
          composition comprising the reactive compound is added such that
          substantially all of the unreacted di(1-benzotriazolyl)carbonate is
          substantially consumed; and

          (c) reacting the active carbonate ester of a water-soluble polymer lysine to
          form a polymeric lysine derivative.

          2. The method as in claim 1, wherein the reactive molecule is selected from
          the group consisting of water, a lower alkyl monohydric alcohol, hydrogen
          sulfide, and a lower alkyl monobasic amine.

          4. The method as in claim 1, wherein the polymeric lysine derivative has
          the following structure:




   1
     Although element (b) of claim 1 uses the term “hydrogen sulfate,” a Certificate of Correction
   for the ’306 patent issued which corrected this term to “hydrogen sulfide.”

                                                  13
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 15 of 60 PageID #: 774




          wherein each (n) is an integer from 2 to about 4000.

          C.      The ’295 Patent

          The ’295 patent issued from U.S. Application No. 13/463,686, which was filed on May 3.

   2012. It purportedly claims priority to U.S. Provisional Application No. 60/703,709, filed on July

   29, 2005.

          The ’295 patent has four claims of which claim 1 is the sole independent claim. Claims 1,

   2, 4, which are contended as invalid by UCB, read:

          1. The composition resulting from carrying out the synthetic method
          comprising:

          (a) combining a composition comprising an aprotic solvent and a hydroxy-
          terminated, water-soluble polymer having the following structure:




          wherein (n) is an integer from 2 to about 4000, with a composition
          comprising di(1-benzotriazolyl)carbonate, wherein the composition
          comprising the di(1-benzotriazolyl)carbonate is added such that there is an
          excess of the di(1-benzotriazolyl)carbonate relative to the hydroxy-
          terminated, water-soluble polymer, to thereby result in a composition
          comprising an active carbonate ester of the water-soluble polymer having
          the following structure:




                                                  14
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 16 of 60 PageID #: 775




          wherein (n) is an integer from 2 to about 4000, and unreacted di(1-
          benzotriazolyl)carbonate;

          (b) adding a composition comprising a reactive molecule selected from the
          group consisting of water, hydrogen sulfide, and a lower alkyl monobasic
          amine to the composition comprising the active carbonate ester of a water-
          soluble polymer and unreacted di(1-benzotriazolyl)carbonate, wherein the
          composition comprising the reactive compound is added such that
          substantially all of the unreacted di(1-benzotriazolyl)carbonate is
          substantially consumed;

          (c) reacting the active carbonate ester of a water-soluble polymer lysine to
          form a polymeric lysine derivative;

          (d) reacting the polymeric lysine derivative in one or more reactions to form
          a polymeric reagent; and

          (e) reacting the polymeric reagent with an active agent under conjugation
          conditions to thereby result in a water-soluble polymer-active agent
          conjugate.

          2. The composition as in claim 2, wherein the reactive molecule is water.

          4. The composition as in claim 1, wherein the polymeric lysine derivative
          has the following structure:




          wherein each (n) is an integer from 2 to about 4000.

          D.      The ’489 Patent

          The ’489 patent issued from U.S. Application No. 13/894,707, which was filed on May 15.

   2013. It purportedly claims priority to U.S. Provisional Application No. 60/703,709, filed on July

   29, 2005.

          The ’489 patent has four claims of which claim 1 is the sole independent claim. Claims 1,

   2, 4, which are contended as invalid by UCB, read:

          1. A synthetic method comprising:




                                                   15
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 17 of 60 PageID #: 776




          (a) combining a composition comprising an aprotic solvent and mPEG
          (20,000      Da)-OH,     with    a   composition       comprising     di(1-
          benzotriazolyl)carbonate, wherein the composition comprising the di(1-
          benzotriazolyl)carbonate is added such that there is an excess of the di(1-
          benzotriazolyl)carbonate relative to mPEG (20,000 Da)-OH, to thereby
          result in a composition comprising an active carbonate ester of the water-
          soluble polymer having the following structure:




          and unreacted di(1-benzotriazolyl)carbonate;

          (b) adding a composition comprising a reactive molecule selected from the
          group consisting of water, a lower alkyl monohydric alcohol, hydrogen
          sulfide and a lower alkyl monobasic amine to the composition comprising
          the active carbonate ester of a water-soluble polymer and unreacted di(1-
          benzotriazolyl)carbonate, wherein the composition comprising the reactive
          compound is added such that substantially all of the unreacted di(1-
          benzotriazolyl)carbonate is substantially consumed;

          (c) reacting the active carbonate ester of a water-soluble polymer with lysine
          to form a polymeric lysine derivative;

          (d) reacting the polymeric lysine derivative in one or more reactions to form
          a polymeric reagent; and

          (e) reacting the polymeric reagent with an active agent under conjugation
          conditions to thereby result in a water-soluble polymer-active agent
          conjugate.

          2. The method in claim 1, wherein the reactive molecule is water.

          4. The method in claim 1, wherein the aprotic solvent is acetonitrile.

   IV.    PRIOR ART

          UCB identifies the following prior art references in support of its invalidity contentions,

   which anticipate and/or render obvious, alone or in combination, the claims under 35 U.S.C. § 102




                                                   16
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 18 of 60 PageID #: 777




   and/or 35 U.S.C. § 103. All references cited in this document are of the types known to be publicly

   available to and known and relied upon by a POSA.

          UCB reserves the right to rely upon additional and/or different combinations of prior art

   than those presented here, using either the same of different prior art. UCB does not waive its

   right to assert an identified reference under another or an alternative basis of invalidity. UCB

   further reserves the right to supplement or amend its contentions as discovery is ongoing. UCB

   further reserves the right to rely on, and hereby incorporates by reference, prior art identified or

   discussed in the file histories of the patents-in-suit, any inter partes review or other Patent and

   Trademark Office proceeding, or any related patents or patent applications, including foreign

   prosecutions, and any prior art and/or arguments identified in related actions or proceedings,

   foreign or domestic.

          The prior art disclosures identified in these contentions should be read as they would have

   been understood by a POSA with all of the background knowledge that such a person would have

   possessed by the applicable priority date of the Nektar Patents.2 To the extent a reference is listed

   below but not set forth as, or in, a ground of invalidity, UCB reserves the right to rely on the listed

   prior art as forming the background knowledge of a POSA, and supporting that person’s

   motivation to combine the prior art with a reasonable expectation of success. Further, to the extent

   a reference is cited below for one or several of its teachings, UCB reserves the right to rely on that

   reference for any other aspect of its teaching.




   2
       For the purposes of these contentions, UCB assumes the priority date of the Nektar Patents is
       July 29, 2005. UCB, however, reserves the right to contest that date.

                                                     17
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 19 of 60 PageID #: 778




          In addition to the below, UCB identifies the references cited on the face of the Nektar

   Patents, the admitted prior art references in the specifications and/or prosecution histories of the

   Nektar Patents, and the prosecution history of any related patents and/or applications.

                                                                                        Issue/
                                                                  Country of
                       Number/Citation                                               Publication
                                                                   Origin
                                                                                         Date
                         U.S. 5,932,462                          United States      Aug. 3, 1999
                         U.S. 6,376,604                          United States      Apr. 23, 2002
                         U.S. 6,624,246                          United States      Sept. 23, 2003
                         U.S. 6,710,125                          United States      Mar. 23, 2004
                         U.S. 7,101,932                                               Published
                                                                 United States
                (Published as US 2004/0157991)                                      Aug. 12, 2004
                                                                   United
                         WO1998/25971                                                June 18, 1998
                                                                  Kingdom
                                                                   United
                         WO2001/94585                                                Dec. 13, 2001
                                                                  Kingdom
                       WO2004/047871                             United States       June 10, 2004
      Cooper & Williams, Hydrolysis of Simple Aromatic
                                                                                         1962
     Esters and Carbonates, 27 J. Org. Chem. 3717 (1962)
     Shearwater Polymers, Functionalized Biocompatible
         Polymers for Research and Pharmaceuticals:                                      2000
          Polyethylene Glycol and Derivatives (2000)
                  Mitsuru Ueda, et al., 1, 1’-
      [Carbonyldioxy]dibenzotriazole: A New, Reactive
                                                                                         1983
     Condensing Agent for the Synthesis of Amides, Esters,
    and Dipeptides, 11 Synthesis (Stuttgart) 908-909 (1983)
                                                                     United          Published
                        GB 2 158 432 B
                                                                    Kingdom         Nov. 13, 1985
            Merck Specification for Dichloromethane
              Merck Specification for Diethyl Ether
      Charles Beauchamp, et al., A New Procedure for the
       Synthesis of Polyethylene Glycol-Protein Adducts;
        Effects on Function, Receptor Recognition, and
                                                                                         1983
     Clearance of Superoxide Dusmutase, Lactoferrin, and
     α2-Macroglobulin, 141 Analytical Biochemistry 25-33
                               (1983)
      Donald Elbert & Jeffrey Hubbell, Self-assembly and
    steric stabilization at heterogenous, biological surfaces
                                                                                         1998
     using adsorbing block copolymers, 5(3) Chemistry &
                     Biology 177-183 (1998)
               U.S. Publication No. 2005/0220753                 United States       Oct. 6, 2005




                                                   18
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 20 of 60 PageID #: 779




                                                                                          Issue/
                                                                    Country of
                        Number/Citation                                                 Publication
                                                                     Origin
                                                                                           Date
     Talia Miron & Meir Wilchek, A Simplified Method for
           the Preparation of Succinimidyl Carbonate
                                                                                            1993
        Polyethylene Glycol for Coupling to Proteins, 4
              Bioconjugate Chem. 568-569 (1993)
         O. Schiavon, et al., PEG-Ara-C conjugates for
    controlled release, 39 European J. of Med. Chem. 123-                                Feb. 2004
                            133 (2004)
     Michelle Nijs, et al., Acylation of Amino Functions of
     Proteins with Monomethoxypoly (ethylene glycol)-N-
                                                                                            1994
     Succinimide Carbonate, 49 Applied Biochemistry and
                  Biotechnology 75-91 (1994)
                   U.S. Patent No. 6,515,100                       United States        Feb. 4, 2003
        Samuel Zalipsky, Alkyl succinimidyl carbonates
     undergo Lossen rearrangement in basic buffers, 34(1)                                   1998
                 Chem Commun. 69-70 (1998)
                         U.S. 5,304,549                            United States       Apr. 19, 1994
              Rolf Paul & George Anderson, N,N’-
        Carbonyldiimidazole in Peptide Synthesis. III. A
                                                                                            1962
    Synthesis of Isoleucine-5 Angiotension II Amide-1, 27 J.
         OF ORGANIC CHEMISTRY 2094-99 (June 1962)
     Luciana Sartore, et al., Enzyme Modification by MPEG with
        an Amino Acid or Peptide as Spacer Arms, 27 APPL.                                   1991
               BIOCHEM. BIOTECHNOL. 45-54 (1991)

          UCB also identifies Nektar’s manufacturing processes, and any sales or offers of sales

   related to products produced by Nektar’s manufacturing processes, as prior art to the Nektar

   Patents.

          For the sake of example only, the following describes some of the teaching of these

   references:

          A.      U.S. 5,932,462

          U.S. Patent No. 5,932,462 (the “’462 patent”) was published August 3, 1999, more than

   one year before the alleged priority dates of all of the Nektar Patents, and thus is prior art under at

   least §§ 102(a) and 102(b).




                                                     19
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 21 of 60 PageID #: 780




           The ’462 patent describes multi-armed, monofunctional, and hydrolytically stable

   polymers, a specific example of which is a methoxy-PEG (“mPEG”) disubstituted lysine. ’462

   patent at Abstract, 4:1-8. Purified mPEG disubstituted lysine may be produced in accordance with

   a two-step procedure (12:40-15:54), then activated with N-hydroxysuccinimide to product mPEG-

   disubstituted lysine activated as the succinimidyl ester. Id. at 12:40-15:54, 28:32-59. The

   activated, two-armed mPEG-disubstituted lysines of the invention may be used to modify

   enzymes. Id. at 30:65-31:3.

           B.      U.S. 6,376,604

           U.S. Patent No. 6,376,604 (the “’604 patent”) was published April 23, 2002, more than one

   year before the alleged priority dates of all of the Nektar Patents, and thus is prior art under at least

   §§ 102(a) and 102(b).

           The ’604 patent describes a method for preparing a 1-benzotriazolylcarbonate ester of a

   water-soluble and non-peptidic polymer by reacting a terminal hydroxyl group of a water-soluble

   and non-peptidic polymer with di-BTC in the presence of an amine base and an organic solvent.

   ’604 patent at Abstract. The ’604 patent specifically describes combining a solution of mPEG20,000

   with di-BTC and an excess of di-BTC in the aprotic solvent acetonitrile. Id. at 7:47-62. It further

   describes the synthesis of PEG2Acid via reaction of mPEG20,000BTC (“mPEG-BTC”) and lysine.

   Id. at 7:63-8:16.

           C.      U.S. 6,624,246

           U.S. Patent No. 6,624,246 (the “’246 patent”) was published July 25, 2002, more than one

   year before the alleged priority dates of all of the Nektar Patents, and thus is prior art under at least

   §§ 102(a) and 102(b).

           The ’246 patent describes a method for preparing a 1-benzotriazolylcarbonate ester of a

   water-soluble and non-peptidic polymer by reacting a terminal hydroxyl group of a water-soluble


                                                      20
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 22 of 60 PageID #: 781




   and non-peptidic polymer with di-BTC in the presence of an amine base and an organic solvent.

   ’246 patent at Abstract. The ’246 patent specifically describes combining a solution of mPEG20,000

   with di-BTC and an excess of di-BTC in the aprotic solvent acetonitrile. Id. at 7:63-8:11. It further

   describes the synthesis of PEG2Acid via reaction of mPEG20,000BTC (“mPEG-BTC”) and lysine.

   Id. at 8:12-32.

           D.        U.S. 6,710,125

           U.S. Patent No. 6,710,125 (the “’125 patent”) was published July 4, 2002, more than one

   year before the alleged priority dates of all of the Nektar Patents, and thus is prior art under at least

   §§ 102(a) and 102(b).

           The ’125 patent describes a method for preparing a 1-benzotriazolylcarbonate ester of a

   water-soluble and non-peptidic polymer by reacting a terminal hydroxyl group of a water-soluble

   and non-peptidic polymer with di-BTC in the presence of an amine base and an organic solvent.

   ’125 patent at Abstract. The ’125 patent specifically describes combining a solution of mPEG20,000

   with di-BTC and an excess of di-BTC in the aprotic solvent acetonitrile. Id. at 7:63-8:11. It further

   describes the synthesis of PEG2Acid via reaction of mPEG20,000BTC (“mPEG-BTC”) and lysine.

   Id. at 8:12-31.

           E.        U.S. 7,101,932 and US 2004/0157991

           U.S. 7,101,932 (the “’932 patent”) was published as US 2004/0157991 on August 12, 2004,

   and this is prior art under at least § 102(a). The ’932 patent itself issued on September 5, 2006

   from an application filed on December 2, 2003 and is therefore prior art under § 102(e).

           The ’932 patent describes a method for preparing a 1-benzotriazolylcarbonate ester of a

   water-soluble and non-peptidic polymer by reacting a terminal hydroxyl group of a water-soluble

   and non-peptidic polymer with di-BTC in the presence of an amine base and an organic solvent.

   ’932 patent at Abstract. The ’932 patent specifically describes combining a solution of mPEG20,000


                                                      21
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 23 of 60 PageID #: 782




   with di-BTC and an excess of di-BTC in the aprotic solvent acetonitrile. Id. at 7:52-8:2. It further

   describes the synthesis of PEG2Acid via reaction of mPEG20,000BTC (“mPEG-BTC”) and lysine.

   Id. at 8:4-24.

             F.     WO 98/25971

             WO 98/25971 (“WO ’971”) was published June 18, 1998, more than one year before the

   asserted priority dates of all of the Nektar Patents, and thus is prior art under at least §§ 102(a) and

   102(b).

             WO ’971 describes monovalent antibody fragments which has one or more polymer

   molecules site-specifically attached through a Sulphur atom of a cysteine residue located outside

   of the variable region domain of the antibody. WO ’971 at Abstract. Example 2 of WO ’971

   discloses “Fab’-PEG” conjugates formed by reacting an activated antibody fragment with a

   “40kDa PEG-maleimide derivative [with] a branched structure comprising two 20kDa PEG chains

   linked through a lysine derivative to a maleimide group.” Id. at 20:18-34.

             G.     WO 01/94585

             WO 01/94585 (“WO ’585”) was published December 13, 2001, more than one year before

   the asserted priority dates of all of the Nektar Patents, and thus is prior art under at least §§ 102(a)

   and 102(b).

             WO ’585 describes antibody molecules containing at least one complementarily

   determining region derived from a mouse monoclonal antibody having specificity for human

   tumor necrosis factor-α. WO ’585 at Abstract. WO ’585 discloses PEGylation of modified Fab

   fragments with a maleimide group covalently linked to a single thiol group in a modified hinge

   region and a lysine residue covalently linked to the maleimide group, wherein the total molecular

   weight of the effector molecule is approximately 40,000 Da. Id. at 9:28-10:3.




                                                     22
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 24 of 60 PageID #: 783




             H.     WO 04/047871

             WO 04/047871 (“WO ’871”) was published December 13, 2001, more than one year before

   the asserted priority dates of all of the Nektar Patents, and thus is prior art under at least §§ 102(a)

   and 102(b).

             WO ’871 describes modified natriuretic compounds and conjugates thereof. WO ’871 at

   Abstract. WO ’871 specifically discloses dissolving monodispersed branched MPEG (1.21 mmol)

   in acetonitrile (20 mL) and disuccinimidyl carbonate (1.82 mmol). Triethylamine was added, and

   the reaction was stirred overnight, after which the reaction was evaporated to dryness and then

   dissolved in saturated NaHCO3, washed ethyl acetate, dried MgSO4, and evaporated to dryness.

   WO ’871 at 51:4-15.

             I.     Cooper

             Cooper & Williams, Hydrolysis of Simple Aromatic Esters and Carbonates, 27 J. Org.

   Chem. 3717 (1962) (“Cooper”) was published October 1962, more than one year before the

   asserted priority dates of all of the Nektar Patents, and thus is prior art under at least §§ 102(a) and

   102(b).

             Cooper describes hydrolysis of simple aromatic esters and carbonates. Cooper at 3717.

   Cooper discloses that diaryl carbonates hydrolyze quickly in a variety of aqueous environments,

   and significantly faster than their alkyl counterparts. Id. at 3718.

             J.     Shearwater Catalog

             Shearwater Polymers, Functionalized Biocompatible Polymers for Research and

   Pharmaceuticals: Polyethylene Glycol and Derivatives (2000) (“Shearwater Catalog”) was

   published in 2000, more than one year before the asserted priority dates of all of the Nektar Patents,

   and thus is prior art under at least §§ 102(a) and 102(b).




                                                     23
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 25 of 60 PageID #: 784




          The Shearwater Catalog describes polyethylene glycol and its derivatives, and lists them

   for sale. Shearwater Catalog at 1. The Shearwater Catalog discloses the hydrolysis half-lives of

   several PEG active esters at pH 8 and 25ºC, including mPEG-BTC. Id. at 45.

          K.      Ueda

          Mitsuru Ueda, et al., 1, 1’-[Carbonyldioxy]dibenzotriazole: A New, Reactive Condensing

   Agent for the Synthesis of Amides, Esters, and Dipeptides, 11 Synthesis (Stuttgart) 908-909

   (1983) (“Ueda”) was published in 1983, more than one year before the asserted priority dates of

   all of the Nektar Patents, and thus is prior art under at least §§ 102(a) and 102(b).

          Ueda describes a reaction involving di-BTC followed by a work-up with water.

          L.      GB 2 158 432 B

          GB 2 158 432 B was published in November 1985 as an application and in October 1987

   as a patent, more than one year before the asserted priority dates of all of the Nektar Patents, and

   this is prior art under at least §§ 102(a) and 102(b).

          GB 2 158 432 B describes a reaction involving di-BTC followed by a work-up with

   water. Id. at 10:10-24

          M.      Beauchamp

          Charles Beauchamp, et al., A New Procedure for the Synthesis of Polyethylene Glycol-

   Protein Adducts; Effects on Function, Receptor Recognition, and Clearance of Superoxide

   Dusmutase, Lactoferrin, and α2-Macroglobulin, 141 Analytical Biochemistry 25-33 (1983)

   (“Beauchamp”) was published in 1983, more than one year before the asserted priority dates of

   all of the Nektar Patents, and thus is prior art under at least §§ 102(a) and 102(b).

          Beauchamp discloses the preparation of active carbonate esters of PEG-5 or PEG-20

   using PEG-5 or PEG-20 at a concentration of 5 mM and 1,1’-carbonyldiimidazole at a

   concentration of 500 mM in dioxane, i.e. an aprotic solvent. Id. at 27. 1,1’-carbonyldiimidazole


                                                     24
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 26 of 60 PageID #: 785




   is listed as activated carbonate reagent in claim 1 of EP’350. It is used in a tenfold excess in

   comparison to PEG-5 or PEG-20. In the product mixture, not only the activated derivative of

   PEG-5 or PEG-20 will be obtained, but also unreacted amounts of 1,1’carbonyldiimidazole.

   After the reaction, the product mixture is “dialyzed against H2O” (id. at 27) and afterwards

   lyophilized. The dialysis brings the sample into contact with water due to osmotic pressure, so

   that a consuming step occurs prior to recovering the desired active carbonate ester of PEG by

   lyophilization. Since dialysis is carried out extensively, a sufficient amount of water is added to

   the composition such that the unreacted carbonate reagent is consumed.

          N.       Elbert

          Donald Elbert & Jeffrey Hubbell, Self-assembly and steric stabilization at heterogenous,

   biological surfaces using adsorbing block copolymers, 5(3) Chemistry & Biology 177-183

   (1998) (“Elbert”) was published in 1998, more than one year before the asserted priority dates of

   all of the Nektar Patents, and thus is prior art under at least §§ 102(a) and 102(b).

          Elbert describes a reaction generating the succinimidyl carbonate of PEG, via a reaction

   of “1 equivalent of dry PEG with 5 equivalents of disuccinimidyl carbonate.” Id. at 181. The

   reaction was performed in “anhydrous DMF.” Id.

          O.       Ji

          U.S. Publication No. 2005/0220753 (“Ji’) was published on October 6, 2005 and claims

   priority to an application filed on March 20, 2003, and so is prior art under at least § 102(e).

          Ji describes a reaction of methoxypolyethylene glycol and N,N’-disuccinimidyl carbonate

   in acetonitrile. Id. at ¶ [0070]. The reference also discloses the use of dry pyridine in the

   reaction. Id.




                                                    25
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 27 of 60 PageID #: 786




          P.      Miron

          Talia Miron & Meir Wilchek, A Simplified Method for the Preparation of Succinimidyl

   Carbonate Polyethylene Glycol for Coupling to Proteins, 4 Bioconjugate Chem. 568-569 (1993)

   (“Miron”) was published in 1993, more than one year before the asserted priority dates of all of

   the Nektar Patents, and thus is prior art under at least §§ 102(a) and 102(b).

          Miron describes a reaction of N, N’-disuccinimidyl carbonate with methoxypolyethylene

   glycol. Id. at 568. Miron makes clear that steps are taken to keep the reaction anhydrous,

   including using dry solvent and dry storage of the final product. Id. at 568-569.

          Q.      Schiavon

          O. Schiavon, et al., PEG-Ara-C conjugates for controlled release, 39 European J. of

   Med. Chem. 123-133 (2004) (“Schiavon”) was published in February 2004, more than one year

   before the asserted priority dates of all of the Nektar Patents, and thus is prior art under at least

   §§ 102(a) and 102(b).

          Schiavon describes the preparation of mPEG-(p-nitrophenyl carbonate). Id. at 129, 125.

   In that reaction, 0.2 mmol of monomethyl poly(ethylene glycol) was reacted with a three-fold

   excess of p-nitrophenyl chloroformate. Id. at 129. The reaction uses dehydrated solvents. Id.

          R.      Nijs

          Michelle Nijs, et al., Acylation of Amino Functions of Proteins with Monomethoxypoly

   (ethylene glycol)-N-Succinimide Carbonate, 49 Applied Biochemistry and Biotechnology 75-91

   (1994) (“Nijs”) was published in 1994, more than one year before the asserted priority dates of

   all of the Nektar Patents, and thus is prior art under at least §§ 102(a) and 102(b).

          Nijs describes a reaction between mPEG and excess N,N’-disuccinimidyl carbonate. Id.

   at 88. The reaction is performed under anhydrous conditions. See id.




                                                     26
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 28 of 60 PageID #: 787




          S.        U.S. 6,515,100

          U.S. Patent No. 6,515,100 (the “’100 patent”) issued on February 4, 2003, more than one

   year before the alleged priority dates of all of the Nektar Patents, and thus is prior art under at

   least §§ 102(a) and 102(b).

          The ’100 patent discloses, inter alia, discloses preparation of PEG and related polymer

   derivatives, Abstract, and azeotropically distilling 1.25 g CH3-O-PEG-O-(CH2)n-CO2-PEG-OH

   5400 with 100 ml acetonitrile, and adding 245 mg, i.e., a molar excess, of disuccinimidyl

   carbonate. Id. at 16:59-64.

          T.        Zalipsky

          Samuel Zalipsky, Alkyl succinimidyl carbonates undergo Lossen rearrangement in basic

   buffers, 34(1) Chem Commun. 69-70 (1998) (“Zalipsky”) was published in 1998, more than one

   year before the asserted priority dates of all of the Nektar Patents, and thus is prior art under at

   least §§ 102(a) and 102(b).

          Zalipsky describes reactions of succinimidyl carbonate with polyethylene glycol. Id. at

   69-70. Zalipsky further describes the hydrolysis succinimidyl carbonate and PEG-succinimidyl

   carbonate. Id.

          U.        U.S. 5,304,549

          U.S. Patent No. 5,304,549 (the “’549 patent”) was published July 25, 2002, more than

   one year before the alleged priority dates of all of the Nektar Patents, and thus is prior art under

   at least §§ 102(a) and 102(b).

          The ’549 patent describes a reaction of N-benzyloxycarbonyl-L-2-(tert-butyl)glycine

   (217 µM) and di(1-benzotriazolyl) carbonate (309 µM). Id. at 37:24-28. (S)-α-

   methylbenzylamine was then added to the reaction before the entire solution was washed with

   saturated sodium hydrogen carbonate and 1M hydrochloric acid. Id. at 37:28-35.


                                                     27
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 29 of 60 PageID #: 788




          V.      Paul

          Rolf Paul & George Anderson, N,N’-Carbonyldiimidazole in Peptide Synthesis. III. A

   Synthesis of Isoleucine-5 Angiotension II Amide-1, 27 J. OF ORGANIC CHEMISTRY 2094-99 (June

   1962) (“Paul”) was published in 1962, more than one year before the asserted priority dates of all

   of the Nektar Patents, and thus is prior art under at least §§ 102(a) and 102(b).

          Paul describes a reaction sequence comprising the steps of:

                  (a)     reacting an excess of N,N’-carbonyl diimidazole with the carboxylic acid

                          group of an amino acid to form an acylimidazole as activated

                          intermediate;

                  (b)     adding water as reactive molecule to destroy unreacted N,N’-carbonyl

                          diimidazole, and

                  (c)     adding an amine, e.g., an amino acid with a protected carboxylic acid

                          group, to form an amide bond with the acylimidazole.

   Paul explicitly describes this strategy:

                  If an amino- or carboxy-protected peptide or amino acid is hydrated
                  with an undetermined amount of water it presents a problem in the
                  use of N,N’-carbonyldiimidazole since an excess of the reagent
                  gives ureas with the amine portion. We have solved this problem in
                  several cases by treating the acid portion with an excess of reagent,
                  cooling the solution of the acyl imidazole to -5°C, adding a small
                  amount of water to destroy the excess reagent and then adding the
                  amine.

   Id.at 2096.

          W.      Sartore

          Luciana Sartore, et al., Enzyme Modification by MPEG with an Amino Acid or Peptide as

   Spacer Arms, 27 APPL. BIOCHEM. BIOTECHNOL. 45-54 (1991) (“Sartore”) was published in 1991,




                                                    28
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 30 of 60 PageID #: 789




   more than one year before the asserted priority dates of all of the Nektar Patents, and thus is prior

   art under at least §§ 102(a) and 102(b).

          Sartore descries, inter alia, a reaction between mPEG-OH and excess 4-nitrophenyl

   chloroformate, an activating agent, in anhydrous methylene chloride. Id. at 47.

   V.     THE CLAIMS OF THE NEKTAR PATENTS ARE ANTICIPATED BY THE PRIOR ART

          A.      The ’604 patent anticipates claims of the Nektar Patents

          Claim 1 of the ’784 patent, claims 1, 2, and 4 of the ’306 patent, claims 1, 2, and 4 of the

   ’489 patent, and claims 1, 2, and 4 of the ’295 patent are invalid as anticipated under 35 U.S.C. §

   102 by the ’604 patent. With regards to limitation (b) of claim 1 of the ’784 patent, ’306 patent,

   ’489 patent, and ’295 patent as set forth in Exhibits A-D, the ’604 patent discloses adding the

   solvents methylene chloride and ethyl ether to a composition of unreacted di-BTC and a 1-

   benzotriazolyl carbonate ester of m-PEG. ’604 patent at Example 2. These solvents inherently

   contain water, as evidenced by their technical specifications; technical grade methylene chloride

   comprises water in an amount of ≤ 0.10%, and technical grade diethyl ether comprises water in an

   amount of ≤ 0.2%. See Merck Specification for Dichloromethane EMPLURA®, pg. 1; Merck

   Specification for Diethyl Ether EMPLURA®, pg. 1. Moreover, neither solvent is specified as

   being water-free in the ’604 patent. The water contained in these solvents is thus the reactive

   molecule that is added to the composition to consume any unreacted di-BTC; therefore, the ’604

   patent inherently anticipates limitation (b) of the ’784 patent. The remainder of the limitations of

   the Nektar Patents are disclosed by the ’604 patent, as set forth in Exhibits A-D. Thus, the ’604

   patent anticipates claim 1 of the ’784 patent, claims 1, 2, and 4 of the ’306 patent, claims 1, 2, and

   4 of the ’489 patent, and claims 1, 2, and 4 of the ’295 patent.

          B.      WO ’971 anticipates claims of the ’295 patent

          The claims of the ’295 patent are invalid as anticipated under 35 U.S.C. § 102 by WO ’971.


                                                    29
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 31 of 60 PageID #: 790




                  (i)     Claim 1

          WO ’971 discloses forming “Fab’-PEG” conjugates by reacting an antibody fragment with

   a “40kDa PEG-maleimide derivative [with] a branched structure comprising two 20kDa PEG

   chains linked through a lysine derivative to a maleimide group.” E.g., WO ’971 at 20:18-34. These

   conjugates are products that could result from following the steps of claim 1; thus, WO ’971

   anticipates claim 1 of the ’295 patent. See SmithKline Beecham, 439 F.3d at 1317-20.

                  (ii)    Claims 2-4

          Claim 2-4 require additional manufacturing steps – e.g., that the “reactive molecule” in

   step (b) of claim 1 be water, that the reactive molecule be selected from hydroxyalkyl attached to

   a solid support, and that the polymeric lysine derivative have a certain structure – but those steps

   do not alter the final composition of the claims. Thus, WO ’971 anticipates claim 2-4 of the ’295

   patent for the same reason it anticipates claim 1.

          C.      WO ’585 anticipates the claims of the ’295 patent

          The claims of the ’295 patent are invalid as anticipated under 35 U.S.C. § 102 by WO ’585.

                  (i)     Claim 1

          WO ’585 discloses PEGylated modified Fab fragments – i.e., PEG is covalently attached

   to the Fab fragments. WO ’585 at 9:28-29. The preferred PEGylated modified Fab fragment of

   the invention is as follows:




                                                    30
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 32 of 60 PageID #: 791




          Id.at 9:30-31; Figure 13. As shown in this figure, the modified Fab fragment has a

   maleimide group covalently linked to a single thiol group in a modified hinge region and a lysine

   residue covalently linked to the maleimide group. Id. at 9:31-33. An mPEG polymer is attached

   to each of the amine groups on the lysine residue, each mPEG group having a molecular weight

   of approximately 20,000 Da, for a total molecular weight of approximately 40,000 Da. Id. at 9:33-

   10:3. This product is described as CDP870. E.g., id. at 9:30-10:6. This structure above is a

   composition according to claim 1 of the ’295 patent. Thus, WO ’585 anticipates claim 1 of the

   ’295 patent. See SmithKline Beecham, 439 F.3d at 1317-20.

                  (ii)     Claims 2-4

          Claims 2-4 require additional manufacturing steps – e.g., that the “reactive molecule” in

   step (b) of claim 1 be water, that the reactive molecule be selected from hydroxyalkyl attached to

   a solid support, and that the polymeric lysine derivative have a certain structure – but those steps

   still lead to a composition which is anticipated by WO ’585. Thus, WO ’585 anticipates claim 2-

   4 of the ’295 patent for the same reason it anticipates claim 1.

          D.      The ’462 patent anticipates the claims of the ’295 patent

          UCB contends that claims of the ’295 patent are invalid as anticipated under 35 U.S.C. §

   102 by the ’462 patent.

                  (i)      Claim 1

          The ’462 patent discloses multi-armed, monofunctional, and hydrolytically stable

   polymers, a specific example of which is a methoxy-PEG (“mPEG”) disubstituted lysine. ’462

   patent at Abstract, 4:1-8.    The ’462 patent discloses a water-soluble polymer-active agent

   conjugate as follows:




                                                    31
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 33 of 60 PageID #: 792




          Id. at 30:65-31:26. The mPEG-OH used to prepare the succinimidylcarbonate mPEG for

   disubstitution of lysine has a molecular weight of 20,000. Id. at 17:3-35. This structure above is

   a product that could result from the method of claim 1. Thus, the ’462 patent anticipates claim 1

   of the ’295 patent. See SmithKline Beecham, 439 F.3d at 1317-20.

                  (ii)    Claims 2-4

          Claim 2-4 require additional manufacturing steps – e.g., that the “reactive molecule” in

   step (b) of claim 1 be water, that the reactive molecule be selected from hydroxyalkyl attached to

   a solid support, and that the polymeric lysine derivative have a certain structure – but those steps

   do not alter the final composition of the claims. Thus, the ’462 patent anticipates claim 2-4 of the

   ’295 patent for the same reason it anticipates claim 1.

          E.      Claims of the Nektar Patents are invalid as anticipated due to sales and/or
                  offers for sale made prior to July 29, 2005

          Claim 1 of the ’784 patent, claims 1, 2, and 4 of the ’306 patent, claims 1, 2, and 4 of the

   ’489 patent, and claims 1, 2, and 4 of the ’295 patent are invalid due to sales of PEG made via the

   claimed processes prior to the Nektar patent’s priority date. Those sales and/or offers for sale

   including, at least, the following:




                                                   32
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 34 of 60 PageID #: 793




                                                                           Entity That Made the Sale or
    Item Sold or Offered For Sale        Date of Sale or Offer For Sale
                                                                                  Offer For Sale
    PEG generated, in part, via the
                                                                          Nektar      and/or     Shearwater
    processes claimed in the ’784
                                                                          Corporation, and/or any related
    and/or ’306 patents, and sold
                                                                          entity or agent, or entity or agent
    and/or offered for sale to December 2000 – July 2005
                                                                          acting on behalf of Nektar,
    Celltech       and/or       UCB
                                                                          Shearwater Corporation, or any
    concerning, at least, the product
                                                                          related entity or agent
    Cimzia®

           UCB also asserts that the following sales and/or offers for sale made by Nektar may

   constitute anticipatory sales and/or offers for sale as to claim 1 of the ’784 patent, claims 1, 2, and

   4 of the ’306 patent, claims 1, 2, and 4 of the ’489 patent, and claims 1, 2, and 4 of the ’295 patent.

   Further information, which UCB will seek through discovery, is necessary due to non-public

   nature of such sales and/offers for sales, which include, at least:

                                                                           Entity That Made the Sale or
    Item Sold or Offered For Sale        Date of Sale or Offer For Sale
                                                                                  Offer For Sale
    PEG which may be generated, in
                                                                      Nektar      and/or     Shearwater
    part, via the processes claimed in
                                                                      Corporation, and/or any related
    the ’784 and/or ’306 patents, and
                                         On or around February 1997 – entity or agent, or entity or agent
    sold and/or offered for sale to
                                         July 2005                    acting on behalf of Nektar,
    Hoffmann-La        Roche      Ltd.
                                                                      Shearwater Corporation, or any
    concerning, at least, the product
                                                                      related entity or agent
    Pegasys®
    PEG which may be generated, in                                     Nektar      and/or     Shearwater
    part, via the processes claimed in                                 Corporation, and/or any related
    the ’784 and/or ’306 patents, and    On or around July 1995 – July entity or agent, or entity or agent
    sold and/or offered for sale to      2005                          acting on behalf of Nektar,
    Amgen Inc. concerning, at least,                                   Shearwater Corporation, or any
    the product Neulasta®                                              related entity or agent
    PEG which may be generated, in
                                                                      Nektar      and/or     Shearwater
    part, via the processes claimed in
                                                                      Corporation, and/or any related
    the ’784 and/or ’306 patents, and
                                         On or around February 2000 – entity or agent, or entity or agent
    sold and/or offered for sale to
                                         July 2005                    acting on behalf of Nektar,
    Schering-Plough       Corporation
                                                                      Shearwater Corporation, or any
    concerning, at least, the product
                                                                      related entity or agent
    Peg-Intron®
    PEG which may be generated, in
                                                                      Nektar      and/or     Shearwater
    part, via the processes claimed in
                                                                      Corporation, and/or any related
    the ’784 and/or ’306 patents, and
                                         On or around February 2002 – entity or agent, or entity or agent
    sold and/or offered for sale to
                                         July 2005                    acting on behalf of Nektar,
    Eyetech Pharmaceuticals, Inc.
                                                                      Shearwater Corporation, or any
    concerning, at least, the product
                                                                      related entity or agent
    Macugen®



                                                       33
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 35 of 60 PageID #: 794




    PEG which may be generated, in
                                                                     Nektar      and/or     Shearwater
    part, via the processes claimed in
                                                                     Corporation, and/or any related
    the ’784 and/or ’306 patents, and
                                         On or around January 2000 – entity or agent, or entity or agent
    sold and/or offered for sale to
                                         July 2005                   acting on behalf of Nektar,
    Sensus Drug Development
                                                                     Shearwater Corporation, or any
    Corporation concerning, at least,
                                                                     related entity or agent
    the product Somavert®
    PEG which may be generated, in
                                                                      Nektar      and/or     Shearwater
    part, via the processes claimed in
                                                                      Corporation, and/or any related
    the ’784 and/or ’306 patents, and
                                         On or around December 2003 – entity or agent, or entity or agent
    sold and/or offered for sale to
                                         July 2005                    acting on behalf of Nektar,
    Bayer, Baxter, and/or Baxalta
                                                                      Shearwater Corporation, or any
    concerning, at least, its Factor
                                                                      related entity or agent
    VIII product

           If other sales and/or offers for sale become known to UCB during the discovery process,

   including those involving parties and/or products beyond those identified above, UCB reserves the

   right to assert that such sales and/or offers for sale are anticipatory.

   VI.     THE CLAIMS OF THE NEKTAR PATENTS ARE INVALID AS OBVIOUS

           The claims of the Nektar Patents would have been obvious over the prior art. A POSA

   would have been motivated to combine the references identified above to arrive at the claimed

   subject matter and would have had a reasonable expectation of success.

           Additionally, certain claimed subject matter from the Nektar Patents involves certain

   inherent properties that require no express prior art disclosure. In particular, a POSA would have

   known that water could be used to consume, or react away, unreacted diaryl carbonate, such as di-

   BTC, in a solution, and that water was a key ingredient in many solvents. Thus, for example, a

   POSA would have understood that while a prior art reference may not explicitly state that water

   was used to consume unreacted di-BTC, water present in solvents added to a solution containing

   unreacted di-BTC would consume the unreacted di-BTC. A POSA also would have understood

   that the water would not react with mPEG-BTC in the solution as quickly as with unreacted di-

   BTC.




                                                       34
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 36 of 60 PageID #: 795




          A.      Combining an aprotic solvent with di(1-benzotryazolyl)carbonate and a
                  hydroxy-terminated, water-soluble polymer such as mPEG (20,000 Da)-OH
                  to produce an active carbonate ester and unreacted di(1-
                  benzotryazolyl)carbonate was known.

          PEG is a hydrophilic polymer which has considerable utility in biotechnology and

   medicine, as it is soluble in water and in many organic solvents and lacks both toxicity and

   immunogenicity. ’604 patent at 1:18-22, 1:49-51; ’462 patent at 2:45-55; 26:24-38. It is also used

   to covalently attach polymers to insoluble molecules to make PEG-molecule “conjugate[s]”

   soluble. ’604 patent at 1:51-53; ’462 patent at 2:56-60; ’558 patent at 1:22-25. PEG is commonly

   used as mPEG, which is a hydroxy-terminated, water-soluble polymer that has the following

   structure:




   ’604 patent at 1:34-40; ’462 patent at 4:1-13; ’558 patent at 34-37. mPEG(20,000 Da)-OH is a

   form of mPEG with a molecular weight of 20,000 Da. ’604 patent at 1:34-36, 2:32-34.

          Coupling PEG with a molecule such as a protein often requires “activating” the PEG by

   preparing a derivative of the PEG having a functional group at a terminus thereof that can react

   with certain moieties on the protein, such as an amino group. ’604 patent at 1:57-62; ’462 patent

   at 9:62-10:23; 10:48-54; ’558 patent at 1:34-44. mPEG-BTC, a 1-benzotriazolylcarbonate ester,

   is one such derivative. The prior art provided a method for preparing mPEG-BTC consisting of

   making a solution of mPEG(20,000 Da)-OH (0.001 moles), di-BTC (0.00803 moles), and the

   aprotic solvent acetonitrile (40 ml), then removing the solvent by distillation and dissolving the

   residue in methylene chloride and ethyl ether. ’604 patent at Example 2. This method used

   significantly more di-BTC than mPEG(20,000 Da)-OH, which would result in unreacted di-BTC

   being present in the solution. Id.



                                                  35
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 37 of 60 PageID #: 796




          Thus, a POSA would have been motivated to combine an aprotic solvent with

   mPEG(20,000 Da)-OH to produce mPEG-BTC, with unreacted di-BTC left over.

          B.      A POSA would have been motivated to use a reactive molecule, including, for
                  example, water, to consume the unreacted di(1-benzotryazolyl)carbonate

          The Nektar Patents describe the use of water to remove unreacted di-BTC from solution as

   the problem the alleged inventions of these patents solves. See, e.g., ’489 patent at 3:61-4:23,

   5:21-27, 12:35-43. However, consuming unreacted material was far from a novel concept in the

   art and was standard practice for a POSA. See, e.g., Paul at 2096-99. More specifically, water

   was known to rapidly hydrolyze diaryl carbonates, such as di-BTC (see infra), particularly in basic

   environments. E.g., Cooper at 3178-20. Many reactions in the prior art between polyethylene

   glycol and carbonates similar to di-BTC recognized that carbonates are sensitive to water, and

   were therefore performed in anhydrous conditions. See, e.g., Elbert, at 181; Ji, at ¶ [0070]; Miron,

   at 568-69; Schiavon, at 125, 129; Nijs, at 88; Sartore, at 47; ’100 patent, at 16:59-67. Water, in

   various forms – including in saturated NaHCO3 solutions, solutions comprising water, or water-

   based solutions – was also well-known for working-up reactions that included di-BTC or similar

   carbonates. See, e.g., Beauchamp, at 27; Ueda, at 908-909; GB 2 158 432 B, at 10:11-21; ’549

   patent, at 37:24-28. Based on this knowledge, a POSA would have been motivated to add water

   to a basic solution containing unreacted di-BTC, such as that resulting from step (a) of the claims

   (which is obvious for the reasons described above), in order to consume the remaining di-BTC in

   solution. A POSA would have further appreciated the following:

                  (i)     Di-BTC is a Diaryl Carbonate

          Diaryl carbonates are carbonate esters with aromatic substituents. Diphenyl carbonate is a

   simple diaryl carbonate, and has the following structure:




                                                   36
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 38 of 60 PageID #: 797




   Cooper at 3718. Other aromatic esters may have the following structure:




   Id. di-BTC was known to have the following structure:




   ’604 patent at 3:55-64. This structure of di-BTC is similar in structure to the diaryl carbonates

   discussed in Cooper. Accordingly, a POSA would have considered di-BTC to be a diaryl

   carbonate.

          The prior art taught that using an excess of carbonate reagent was advantageous. See, e.g.,

   ’604 patent, at 7:47-62; Beauchamp, at 27; Elbert, at 181-82; Miron, at 568-569; Schiavon, at 125,

   129; Nijs, at 88; Paul; at 2096-99; Sartore, at 47; ’100 patent, at 16:59-67.

                  (ii)    Diaryl Carbonates React Quickly with Water

          The prior art disclosed that diaryl carbonates hydrolyze very quickly in a variety of aqueous

   environments, and significantly faster than their alkyl counterparts. Cooper at 3718. Additionally,

   the reaction of diaryl carbonates, such as diphenyl carbonate, in basic media is “extremely fast.”

   Id. at 3718-19. The prior art disclosed that diphenyl carbonate reacted at a rate of 8.4 x 10-1 l.

   mole-1sec.-1 in basic media, as compared to its reaction time in neutral (1.31 x 10-5 l. mole-1sec.-1)




                                                    37
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 39 of 60 PageID #: 798




   or acidic (2.33 x 10-4 l. mole-1sec.-1) media. Cooper at 3719. The reaction between mPEG and di-

   BTC described in the ’604 patent takes place in such a basic environment, as evidenced by the

   presence of the base pyridine. ’604 patent at 7:47-53. Accordingly, a POSA would have been

   motivated to add water to a reaction mixture of mPEG and diaryl carbonate, such as di-BTC, to

   quickly hydrolyze any unreacted di-BTC.

                  (iii)   Water May Be Added to a Solution to Consume Unreacted Activated
                          Carbonate Reagent

          Moreover, water had previously been used to consume unreacted activated carbonate

   reagent in a mixture, particularly through the use of solvents that contain water. A POSA,

   understanding these teachings, would have further understood that water would be a successful

   reactive molecule to remove excess di-BTC.

          For example, the prior art disclosed adding NaHCO3 to a mixture of monodispersed

   branched mPEG (1.21 mmol), acetonitrile (20 mL), disuccinimidyl carbonate (1.82 mmol), and

   triethylamine. WO ’871 at 51:5-15. Excess disuccinimidyl carbonate was added to the mixture,

   as demonstrated by the mmol of disuccinimidyl carbonate added compared to the mmol of mPEG

   added. Id. NaHCO3 is a solution of sodium hydrogen carbonate in water; thus, water was provided

   as a reactive molecule to consume unreacted activated carbonate reagent of the product mixture.

   Additionally, the presence of triethylamine indicates that the reaction media was basic.

          As a further example, Paul describes an analogous reaction, using an excess of N,N’-

   carbonyl diimidazole. There, an excess of N,N’-carbonyl diimidazole with the carboxylic acid

   group of an amino acid to form an acylimidazole as activated intermediate. Paul, at 2096. Then,

   water is added to destroy the unreacted N,N’-carbonyl diimidazole. Id.

          In further prior art, the solvents methylene chloride and ethyl ether were added to a

   composition of mPEG20,000-OH and excess di-BTC, wherein both solvents were not specified as



                                                   38
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 40 of 60 PageID #: 799




   water-free and inherently contain water; thus, water was provided to consume unreacted activated

   carbonate reagent of the product mixture. See, e.g., ’604 patent at Example 2; Merck Specification

   for Dichloromethane EMPLURA®, pg. 1; Merck Specification for Diethyl Ether EMPLURA®,

   pg. 1.

            Water was common in workups following reactions involving di-BTC. See, e.g., Ueda, at

   908-09; GB 2 158 432, at 10:10-24; see also, e.g., Beauchamp, at 27; ’549 patent, at 37:8-45.

            A POSA would thus have been motivated to use water to consume unreacted carbonate

   reagent in a basic solution containing mPEG.

                   (iv)   The carbonyl carbon of a diaryl carbonate would react faster with
                          water than that of mPEG-BTC

            A POSA would not have been deterred from using water due to a risk that mPEG-BTC

   may also hydrolyze rapidly. The prior art disclosed that the reaction between mPEG-BTC and

   lysine to form di-N-PEGylated lysine occurs in aqueous media at a pH of 8.0 at “room

   temperature,” indicating that mPEG-BTC has stability in water. See, e.g., ’604 patent at 7:63-

   8:16. The prior art further disclosed that, in aqueous media at pH of 8.0 and 25ºC, the hydrolysis

   of mPEG-BTC has a half-life of 13.5 minutes. See, e.g., Shearwater Catalog at 45. A POSA

   would have recognized that this half-life was far from the “extremely fast” hydrolysis of diaryl

   carbonates disclosed in the prior art. Cooper at 3718-20. Thus, a POSA would have been

   motivated to use water to consume unreacted di-BTC.

            C.     Reacting the active carbonate esters with water-soluble polymer lysine to
                   form polymeric lysine derivatives was known

            The prior art disclosed that PEG-BTC esters can be reacted with lysine to form a polymeric

   lysine derivative. ’604 patent at 6:46-48; ’462 patent at 12:40-15:54. The prior art further

   described reacting the active carbonate ester mPEG-BTC with lysine HCl to produce a mixture of

   di-N-PEGylated lysine, mono-N-PEGylated lysine, and mPEG20,000. ’604 patent at 7:63-8:16.


                                                   39
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 41 of 60 PageID #: 800




   Thus, a POSA would have been motivated to react mPEG-BTC with lysine to form a polymeric

   lysine derivative.

          D.      Reacting the polymeric lysine derivatives to form polymeric reagents was
                  known

          The prior art disclosed reacting purified mPEG-disubstituted lysine (a polymeric lysine

   derivative) with N-hydroxysuccinimide to produce mPEG-disubstituted lysine activated as the

   succinimidyl ester.   ’462 patent at 28:32-59.      The prior art further disclosed that mPEG-

   disubstituted lysine activated as the succinimidyl ester reacts with amino groups in enzymes under

   mild aqueous conditions – i.e., that it is a polymeric reagent. ’462 patent at 9:62-65. Thus, a

   POSA would have been motivated to react mPEG-BTC to form polymeric reagents.

          E.      Reacting the polymeric reagents with an active agent under conjugation
                  conditions to form water-soluble polymer-active agent conjugates was known

          The prior art disclosed modifying enzymes with activated, two-armed, mPEG-disubstituted

   lysine that had been activated as the succinimidyl ester. Id.at 30:65-31:26. Thus, a POSA would

   have been motivated to react a polymeric reagent – mPEG-disubstituted lysine activated as the

   succinimidyl ester – with an active agent under conjugation conditions to form water-soluble

   polymer-active agent conjugates.

          F.      Exemplary combinations of invalidating prior art

          In sum, the prior art listed above would have rendered claims of the ’784 patent, the ’306

   patent, the ’489 patent, and the ’295 patent obvious to a POSA. Non-limiting, exemplary

   combinations of the prior art are identified below for each asserted patent. The references below

   and identified in Exhibits A, B, C, and D may be supplemented or substituted with similar

   teachings in additional references.




                                                  40
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 42 of 60 PageID #: 801




                  (i)       The ’784 patent

          As set forth in Exhibit A, claim 1 of the ’784 patent is invalid for obviousness under 35

   U.S.C. § 103. UCB identifies the following as exemplary invalidating combinations of prior art:

                 The ’604 patent alone, optionally in view of Cooper, optionally in view of the

                  Shearwater Catalog, Ueda, GB 2 158,432, Beauchamp, the ’549 patent, WO ’871,

                  or Paul

                 The ’604 patent in view of WO ’871, optionally in view of Cooper, optionally in

                  view of the Shearwater Catalog, Ueda, GB 2 158,432, Beauchamp, the ’549 patent,

                  WO ’871, or Paul

          As explained in, at least, Sections VI.A-B above (whose literature references are

   incorporated here by reference), and shown in Exhibit A, the above-listed combinations of prior

   art render the claims obvious. For example, the ’604 patent taught a POSA each element of the

   claim of the ’784 patent. To the extent any specific claim element of the ’784 patent is asserted

   not to have been obvious to a POSA in light of the ’604 patent, the following references, when

   read in combination with the ’604 patent and/or each other, would have rendered claims obvious:

   WO ’871; Cooper; and/or the Shearwater Catalog, Ueda, GB 2 158,432, Beauchamp, or Paul. As

   shown in Exhibit A, each of these references taught, or otherwise motivated a POSA to make, the

   claimed subject matter.

          In addition, other combinations of prior art references render the claims obvious. For

   example, combination of any of the prior art and/or prior art teachings identified in §§VI.A. –

   VI.B. supra, which correspond to the elements of the claim of the ‘784 patent, would have rendered

   the claim obvious. UCB expressly reserves the right to rely on any combination of these

   disclosures at any appropriate time.




                                                  41
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 43 of 60 PageID #: 802




           A POSA would have read these prior art references in view of the POSA’s knowledge and

   expertise in the field. Thus, to the extent a claim element is asserted not to have been explicitly

   taught in a prior art reference, a POSA’s knowledge and skill in the art would allow them to draw

   inferences from the prior art references. Additionally, a POSA would have understood that certain

   claim elements of the ’784 patent were related to inherent properties, for which no prior art

   showing was necessary.

                    (ii)      The ’306 patent

           As set forth in Exhibit B, claims 1, 2, and 4 of the ’306 patent are invalid for obviousness

   under 35 U.S.C. § 103. UCB identifies the following as exemplary invalidating combinations of

   prior art:

                   The ’604 patent alone, optionally in view of Cooper, optionally in view of the

                    Shearwater Catalog, Ueda, GB 2 158,432, Beauchamp, the ’549 patent, WO ’871,

                    or Paul

                   The ’604 patent in view of WO ’871, optionally in view of Cooper, optionally in

                    view of the Shearwater Catalog, Ueda, GB 2 158,432, Beauchamp, the ’549 patent,

                    WO ’871, or Paul

           As explained in, at least, Sections VI.A-C above (whose literature references are

   incorporated here by reference), and shown in Exhibit B, the above-listed combinations of prior

   art render the claims obvious. For example, the ’604 patent taught a POSA each element of the

   claims of the ’306 patent. To the extent any specific claim element of the ’306 patent is asserted

   not to have been obvious to a POSA in light of the ’604 patent, the following references, when

   read in combination with the ’604 patent and/or each other, would have rendered the claims

   obvious: WO ’871; Cooper; and/or the Shearwater Catalog, Ueda, GB 2 158,432, Beauchamp, or




                                                   42
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 44 of 60 PageID #: 803




   Paul. As shown in Exhibit B, each of these references taught, or otherwise motivated a POSA to

   make, the claimed subject matter.

           A POSA would have read these prior art references in view of the POSA’s knowledge and

   expertise in the field. Thus, to the extent a claim element is asserted not to have been explicitly

   taught in a prior art reference, a POSA’s knowledge and skill in the art would allow them to draw

   inferences from the prior art references. Additionally, a POSA would have understood that certain

   claim elements of the ’306 patent were related to inherent properties, for which no prior art

   showing was necessary.

                    (iii)   The ’489 patent

           As set forth in Exhibit C, claims 1, 2, and 4 of the ’489 patent are invalid for obviousness

   under 35 U.S.C. § 103. UCB identifies the following as exemplary invalidating combinations of

   prior art:

                   The ’604 patent in view of the ’462 patent, optionally in view of Cooper, optionally

                    in view of the Shearwater Catalog, Ueda, GB 2 158,432, Beauchamp, the ’549

                    patent, WO ’871, or Paul

                   The ’604 patent in view of the ’462 patent and WO ’871, optionally in view of

                    Cooper, optionally in view of the Shearwater Catalog, Ueda, GB 2 158,432,

                    Beauchamp, the ’549 patent, WO ’871, or Paul

           As explained in, at least, Sections VI.A-E above (whose literature references are

   incorporated here by reference), and shown in Exhibit C, the above-listed combinations of prior

   art render the claims obvious. For example, the ’604 patent and the ’462 patent taught a POSA

   each element of the claims of the ’489 patent. To the extent any specific claim element of the ’489

   patent is asserted not to have been obvious to a POSA in light of the ’604 patent and the ’462




                                                     43
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 45 of 60 PageID #: 804




   patent, the following references, when read in combination with the ’604 patent and the ’462 patent

   would have rendered the claims obvious: WO ’871; Cooper; and/or the Shearwater Catalog, Ueda,

   GB 2 158,432, Beauchamp, or Paul. As shown in Exhibit C, each of these references taught, or

   otherwise motivated a POSA to make, the claimed subject matter.

           A POSA would have read these prior art references in view of the POSA’s knowledge and

   expertise in the field. Thus, to the extent a claim element is asserted not to have been explicitly

   taught in a prior art reference, a POSA’s knowledge and skill in the art would allow them to draw

   inferences from the prior art references. Additionally, a POSA would have understood that certain

   claim elements of the ’489 patent were related to inherent properties, for which no prior art

   showing was necessary.

                    (iv)   The ’295 patent

           As set forth in Exhibit D, claims 1, 2, and 4 of the ’295 patent are invalid for obviousness

   under 35 U.S.C. § 103. UCB identifies the following as exemplary invalidating combinations of

   prior art:

                   The ’604 patent in view of the ’462 patent, optionally in view of Cooper, optionally

                    in view of the Shearwater Catalog, Ueda, GB 2 158,432, Beauchamp, the ’549

                    patent, WO ’871, or Paul

                   The ’604 patent in view of the ’462 patent and WO ’871, optionally in view of

                    Cooper, optionally in view of the Shearwater Catalog, Ueda, GB 2 158,432,

                    Beauchamp, the ’549 patent, WO ’871, or Paul

           As explained in, at least, Sections VI.A-E above (whose literature references are

   incorporated here by reference), and shown in Exhibit D, the above-listed combinations of prior

   art render the claims obvious. For example, the ’604 patent and the ’462 patent taught a POSA




                                                     44
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 46 of 60 PageID #: 805




   each element of the claims of the ’295 patent. To the extent any specific claim element of the ’295

   patent is asserted not to have been obvious to a POSA in light of the ’604 patent and the ’462

   patent, the following references, when read in combination with the ’604 patent and the ’462 patent

   would have rendered the claims obvious: WO ’871; Cooper; and/or the Shearwater Catalog, Ueda,

   GB 2 158,432, Beauchamp, or Paul. As shown in Exhibit D, each of these references taught, or

   otherwise motivated a POSA to make, the claimed subject matter.

          A POSA would have read these prior art references in view of the POSA’s knowledge and

   expertise in the field. Thus, to the extent a claim element is asserted not to have been explicitly

   taught in a prior art reference, a POSA’s knowledge and skill in the art would allow them to draw

   inferences from the prior art references. Additionally, a POSA would have understood that certain

   claim elements of the ’295 patent were related to inherent properties, for which no prior art

   showing was necessary.

   VII.   THE CLAIMS OF THE NEKTAR PATENTS ARE INVALID UNDER 35 U.S.C. § 112

          UCB provides below an identification of Nektar patent claims that are invalid pursuant to

   35 U.S.C. § 112 as indefinite, not enabled, or lacking a sufficient written description. A more

   detailed basis for UCB’s Section 112 positions will be set forth in UCB’s expert reports on

   invalidity, to be served in accordance with the Court’s Scheduling Order. UCB has not yet taken

   any depositions related to these issues. UCB specifically reserves the right to amend and/or

   supplement these Invalidity Contentions based on a failure to comply with 35 U.S.C. § 112.

   Below are exemplary Nektar patent claims that are invalid pursuant to 35 U.S.C. § 112:

          A.      U.S. 7,767,784

          Claim 1 of the ’784 patent is invalid under 35 U.S.C. § 112 because the patent does not

   enable one of ordinary skill in the art to make and use the claimed subject matter with respect to

   substantially consuming the excess, unreacted di-BTC.


                                                   45
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 47 of 60 PageID #: 806




           Claim 1 of the ’784 patent is invalid under 35 U.S.C. § 112 because the term

   “substantially all of the unreacted di(1-benzotriazolyl) carbonate is substantially consumed” is

   indefinite.

           B.     U.S. 8,193,306

           Claims 1, 2, and 4 of the ’306 patent are invalid under 35 U.S.C. § 112 because the patent

   does not enable one of ordinary skill in the art to make and use the claimed subject matter with

   respect to substantially consuming the excess, unreacted di-BTC.

           Claims 1, 2, and 4 of the ’306 patent are invalid under 35 U.S.C. § 112 because the term

   “substantially all of the unreacted di(1-benzotriazolyl) carbonate is substantially consumed” is

   indefinite.

           Claims 1, 2, and 4 of the ’306 patent are invalid under 35 U.S.C. § 112 because the patent

   does not enable one of ordinary skill in the art to practice the full scope of the “reacting the

   polymeric lysine derivative in one or more reactions to form a polymeric reagent” step.

           Claims 1, 2, and 4 of the ’306 patent are invalid because the patent does not provide a

   written description of the “reacting the polymeric lysine derivative in one or more reactions to

   form a polymeric reagent” step.

           C.     U.S. 8,461,295

           Claims 1, 2, and 4 of the ’295 patent are invalid under 35 U.S.C. § 112 because the patent

   does not enable one of ordinary skill in the art to make and use the claimed subject matter with

   respect to substantially consuming the excess, unreacted di-BTC.

           Claims 1, 2, and 4 of the ’295 patent are invalid under 35 U.S.C. § 112 because the term

   “substantially all of the unreacted di(1-benzotriazolyl) carbonate is substantially consumed” is

   indefinite.




                                                     46
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 48 of 60 PageID #: 807




           Claims 1, 2, and 4 of the ’295 patent are invalid under 35 U.S.C. § 112 because the patent

   does not enable one of ordinary skill in the art to practice the full scope of the “reacting the

   active carbonate ester of a water-soluble polymer lysine to form a polymeric lysine derivative”

   step.

           Claims 1, 2, and 4 of the ’295 patent are invalid under 35 U.S.C. § 112 because the patent

   does not provide a written description of the “reacting the active carbonate ester of a water-

   soluble polymer lysine to form a polymeric lysine derivative” step.

           Claims 1, 2, and 4 of the ’295 patent are invalid under 35 U.S.C. § 112 because the patent

   does not enable one of ordinary skill in the art to practice the full scope of the “reacting the

   polymeric lysine derivative in one or more reactions to form a polymeric reagent” step.

           Claims 1, 2, and 4 of the ’295 patent are invalid under 35 U.S.C. § 112 because the patent

   does not provide a written description of the “reacting the polymeric lysine derivative in one or

   more reactions to form a polymeric reagent” step.

           Claims 1, 2, and 4 of the ’295 patent are invalid under 35 U.S.C. § 112 because the patent

   does not enable one of ordinary skill in the art to practice the full scope of the “reacting the

   polymeric reagent with an active agent under conjugation conditions to thereby result in a water-

   soluble polymer-active agent conjugate” step.

           Claims 1, 2, and 4 of the ’295 patent are invalid under 35 U.S.C. § 112 because the patent

   does not provide a written description of the “reacting the polymeric reagent with an active agent

   under conjugation conditions to thereby result in a water-soluble polymer-active agent

   conjugate” step.




                                                     47
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 49 of 60 PageID #: 808




           D.       U.S. 8,809,489

           Claims 1, 2, and 4 of the ’489 patent are invalid under 35 U.S.C. § 112 because the patent

   does not enable one of ordinary skill in the art to make and use the claimed subject matter with

   respect to substantially consuming the excess, unreacted di-BTC.

           Claims 1, 2, and 4 of the ’489 patent are invalid under 35 U.S.C. § 112 because the patent

   does not enable one of ordinary skill in the art to practice the full scope of the “reacting the

   polymeric lysine derivative in one or more reactions to form a polymeric reagent” step.

           Claims 1, 2, and 4 of the ’489 patent are invalid under 35 U.S.C. § 112 because the patent

   does not provide a written description of the “reacting the polymeric lysine derivative in one or

   more reactions to form a polymeric reagent” step.

           Claims 1, 2, and 4 of the ’489 patent are invalid under 35 U.S.C. § 112 because the patent

   does not enable one of ordinary skill in the art to practice the full scope of the “reacting the

   polymeric reagent with an active agent under conjugation conditions to thereby result in a water-

   soluble polymer-active agent conjugate” step.

           Claims 1, 2, and 4 of the ’489 patent are invalid under 35 U.S.C. § 112 because the patent

   does not provide a written description of the “reacting the polymeric reagent with an active agent

   under conjugation conditions to thereby result in a water-soluble polymer-active agent

   conjugate” step.

           Claims 1, 2, and 4 of the ’489 patent are invalid under 35 U.S.C. § 112 because the term

   “substantially all of the unreacted di(1-benzotriazolyl) carbonate is substantially consumed” is

   indefinite.

           Claims 1, 2, and 4 of the ’489 patent are invalid under 35 U.S.C. § 112 because the term

   “reacting the polymeric lysine derivative in one or more reactions to form a polymeric reagent”

   is indefinite.


                                                     48
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 50 of 60 PageID #: 809




          Claims 1, 2, and 4 of the ’489 patent are invalid under 35 U.S.C. § 112 because the term

   “reacting the polymeric reagent with an active agent under conjugation conditions to thereby

   result in a water-soluble polymer-active agent conjugate” is indefinite.

   VIII. CLAIMS OF THE NEKTAR PATENTS ARE INVALID FOR OBVIOUSNESS-TYPE DOUBLE
         PATENTING

          A.       Claim 1 of the ’784 patent is invalid for double-patenting

          Claim 1 of the ’784 patent is invalid for double patenting over, at least, the following, in

   view of the prior art:

                  Claims 1, 6, 9, 12, 13, 14, 16, 17, and 18 of U.S. Patent No. 6,376,604;

                  Claims 1, 2, 3, 4, 5, 11, 12, 13, and 15 of U.S. Patent No. 6,624,246;

                  Claims 1 and 3-19 of U.S. Patent No. 7,101,932;

                  Claims 1, 15, 16, 20, 21, and 22 of U.S. Patent No. 7,378,469;

                  Claims 1-3 of U.S. Patent No. 7,544,738;

                  Claim 1 of U.S. Patent No. 8,193,306;

                  Claim 1 of U.S. Patent No. 8,461,295;

                  Claim 1 of U.S. Patent No. 8,563,651;

                  Claim 1 of U.S. Patent No. 8,809,489;

                  Claims 1-3 of U.S. Patent No. 8,816,002; and

                  Claims 1-3 of U.S. Patent No. 9,839,695.

          B.       Claims 1, 2, and 4 of the ’306 patent are invalid for double patenting

          Claim 1 of the ’306 patent is invalid for double patenting over, at least, the following, in

   view of the prior art:

                  Claims 17, 18, and 19 of U.S. Patent No. 6,624,246;

                  Claims 20-22 of U.S. Patent No. 7,101,932;


                                                    49
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 51 of 60 PageID #: 810




                 Claims 1-3 of U.S. Patent No. 7,544,738;

                 Claims 1-6 of U.S. Patent No. 8,299,173;

                 Claim 1 of U.S. Patent No. 8,461,295;

                 Claims 1-3 of U.S. Patent No. 8,563,651;

                 Claim 1 of U.S. Patent No. 8,809,489;

                 Claims 1-3 of U.S. Patent No. 8,816,002; and

                 Claims 1-3 of U.S. Patent No. 9,839,695.

          Claim 2 of the ’306 patent is invalid for double patenting over, at least, the following, in

   view of the prior art:

                 Claims 17, 18, and 19 of U.S. Patent No. 6,624,246;

                 Claims 1-3 of U.S. Patent No. 7,544,738;

                 Claims 1 and 2 of U.S. Patent No. 8,461,295;

                 Claims 1-3 of U.S. Patent No. 8,563,651;

                 Claims 1 and 2 of U.S. Patent No. 8,809,489;

                 Claims 1-3 of U.S. Patent No. 8,816,002; and

                 Claims 1-3 of U.S. Patent No. 9,839,695.

          Claim 4 of the ’306 patent is invalid for double patenting over, at least, the following, in

   view of the prior art:

                 Claims 17, 18, and 19 of U.S. Patent No. 6,624,246;

                 Claims 1-3 of U.S. Patent No. 7,544,738;

                 Claims 1-6 of U.S. Patent No. 8,299,173;

                 Claims 1 and 2 of U.S. Patent No. 8,461,295;

                 Claims 1-3 of U.S. Patent No. 8,563,651;


                                                   50
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 52 of 60 PageID #: 811




                  Claims 1 and 2 of U.S. Patent No. 8,809,489;

                  Claims 1-3 of U.S. Patent No. 8,816,002; and

                  Claims 1-3 of U.S. Patent No. 9,839,695.

          C.       Claims 1, 2, and 4 of the ’295 patent are invalid for double patenting

          Claim 1 of the ’295 patent is invalid for double patenting over, at least, the following, in

   view of the prior art:

                  Claim 27 of U.S. Patent No. 7,101,932;

                  Claims 1-3 of U.S. Patent No. 7,544,738;

                  Claims 1-4 of U.S. Patent No. 8,563,651;

                  Claims 1-3 of U.S. Patent No. 8,816,002; and

                  Claims 1-3 of U.S. Patent No. 9,839,695.

          Claim 2 of the ’295 patent is invalid for double patenting over, at least, the following, in

   view of the prior art:

                  Claims 1-3 of U.S. Patent No. 7,544,738;

                  Claims 1-4 of U.S. Patent No. 8,563,651;

                  Claims 1-3 of U.S. Patent No. 8,816,002; and

                  Claims 1-3 of U.S. Patent No. 9,839,695.

          Claim 4 of the ’295 patent is invalid for double patenting over, at least, the following, in

   view of the prior art:

                  Claim 27 of U.S. Patent No. 7,101,932;

                  Claims 1-3 of U.S. Patent No. 7,544,738;

                  Claims 1-4 of U.S. Patent No. 8,563,651;

                  Claims 1-3 of U.S. Patent No. 8,816,002; and



                                                   51
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 53 of 60 PageID #: 812




                  Claims 1-3 of U.S. Patent No. 9,839,695.

          D.       Claims 1, 2, and 4 of the ’489 patent are invalid for double patenting

          Claim 1 of the ’295 patent is invalid for double patenting over, at least, the following, in

   view of the prior art:

                  Claim 27 of U.S. Patent No. 7,101,932;

                  Claims 1-3 of U.S. Patent No. 7,544,738;

                  Claims 1-4 of U.S. Patent No. 8,563,651;

                  Claims 1-3 of U.S. Patent No. 8,816,002; and

                  Claims 1-3 of U.S. Patent No. 9,839,695.

          Claim 2 of the ’295 patent is invalid for double patenting over, at least, the following, in

   view of the prior art:

                  Claims 1-3 of U.S. Patent No. 7,544,738;

                  Claims 1-4 of U.S. Patent No. 8,563,651;

                  Claims 1-3 of U.S. Patent No. 8,816,002; and

                  Claims 1-3 of U.S. Patent No. 9,839,695.

          Claim 4 of the ’295 patent is invalid for double patenting over, at least, the following, in

   view of the prior art:

                  Claim 27 of U.S. Patent No. 7,101,932;

                  Claims 1-3 of U.S. Patent No. 7,544,738;

                  Claims 1-4 of U.S. Patent No. 8,563,651;

                  Claims 1-3 of U.S. Patent No. 8,816,002; and

                  Claims 1-3 of U.S. Patent No. 9,839,695.




                                                   52
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 54 of 60 PageID #: 813




   IX.    DOCUMENT PRODUCTION ACCOMPANYING INITIAL INVALIDITY CONTENTIONS

          Pursuant to Paragraph 4 of the Scheduling Order, UCB is providing a copy of each item

   of identified prior art that does not appear in the file histories of the Nektar Patents. A diligent

   search continues for other documents, and UCB reserves the right to supplement its production.



                                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                       /s/ Anthony D. Raucci

                                                       Jack B. Blumenfeld (#1014)
   OF COUNSEL:                                         Brian P. Egan (#6227)
                                                       Anthony D. Raucci (#5948)
   James Trainor                                       1201 North Market Street
   Robert Counihan                                     P.O. Box 1347
   Eric Majchrzak                                      Wilmington, DE 19899
   Kathryn Easterling                                  (302) 658-9200
   Eric Menist                                         jblumenfeld@mnat.com
   FENWICK & WEST LLP                                  began@mnat.com
   902 Broadway, Suite 14                              araucci@mnat.com
   New York, NY 10010
   (212) 430-2600                                      Attorneys for Plaintiffs UCB Pharma S.A. and
                                                       Celltech R&D Ltd.
   December 23, 2020




                                                     53
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 55 of 60 PageID #: 814




                                  CERTIFICATE OF SERVICE

          I hereby certify that on December 23, 2020, copies of the foregoing were caused to be

   served upon the following in the manner indicated:

    Chad M. Shandler, Esquire                                          VIA ELECTRONIC MAIL
    Kelly E. Farnan, Esquire
    Valerie A. Caras, Esquire
    RICHARDS, LAYTON & FINGER, P.A.
    One Rodney Square
    920 North King Street
    Wilmington, DE 19801
    Attorneys for Defendant Nektar Therapeutics

    Elaine Hermann Blais, Esquire                                      VIA ELECTRONIC MAIL
    Nicholas K. Mitrokostas, Esquire
    Daryl Wiesen, Esquire
    GOODWIN PROCTER LLP
    100 Northern Avenue
    Boston, MA 02210
    Attorneys for Defendant Nektar Therapeutics

    Tiffany Mahmood, Esquire                                           VIA ELECTRONIC MAIL
    James Breen, Esquire
    GOODWIN PROCTER LLP
    620 Eighth Avenue
    New York, NY 10018
    Attorneys for Defendant Nektar Therapeutics


                                               /s/ Anthony D. Raucci
                                               __________________________
                                               Anthony D. Raucci (#5948)
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 56 of 60 PageID #: 815




                          EXHIBIT B
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 57 of 60 PageID #: 816




                                             February 9, 2021
   ERIC MAJCHRZAK                                                                 EMAIL EMAJCHRZAK@FENWICK.COM
                                                                                         DIRECT DIAL 212.430.2689


                                            CONFIDENTIAL

   VIA EMAIL

   Tiffany Mahmood
   Goodwin Procter LLP
   The New York Times Building
   620 Eight Avenue
   New York, NY 10018
   tmahmood@goodwinlaw.com

   Re:       UCB Pharma S.A., et al. v. Nektar Therapeutics, No. 20-cv-650-CFC (D. Del.)

   Tiffany:

             We write in response to your January 29, 2021 letter.

           UCB disagrees that its invalidity contentions are lacking in any way. The disclosure in
   UCB’s contentions meets – or exceeds – the requirements set forth in the Scheduling Order.
   Indeed, UCB’s contentions fairly put Nektar on notice of UCB’s invalidity positions. Nektar’s
   allegations to the contrary are without merit. (UCB reserves all rights to take appropriate action
   against Nektar’s inadequate Responses to Plaintiffs’ Invalidity Contentions.)

          However, even if UCB’s contentions were lacking in detail (a counterfactual assumption),
   a motion to strike would be inappropriate at this early stage of the case. Nektar can seek additional
   information on UCB’s invalidity positions without any prejudice to its case and without
   unnecessarily burdening the Court. Nevertheless, UCB addresses Nektar’s stated concerns below.

           Nektar first suggests that UCB’s identification of prior sales or offers for sale are
   inadequate because they “fail to provide any evidence or analysis to support their position that
   there was a sale or offer for sale of ‘PEG generated, in part, via the processes claimed’ in the
   patents-in-suit.” (Letter at 1.) After acknowledging that discovery is necessary for this issue,
   Nektar suggests UCB “should have identified and promptly sought the allegedly necessary
   discovery.” (Id. at 2.)1 Nektar thus seemingly suggests that UCB should have completed its


   1
         UCB has pending discovery requests for this information. (E.g., UCB Pharma S.A.’s and
         Celltech R&D Limited’s First Set of Requests for Production of Documents, ESI, and Things
         (Nos. 1-45), Document Request No. 22; Plaintiffs’ First Set of Interrogatories, Interrogatory
                                                     1
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 58 of 60 PageID #: 817




   discovery sometime in the very infancy of this case (i.e., sometime in the two-weeks between the
   Scheduling Order’s entry and the initial invalidity contentions).

           Nektar is wrong. The Scheduling Order allows fact discovery much later than the initial
   invalidity contentions. In fact, fact discovery need only “be initiated so that it will be completed
   on or before September 3, 2021.” (D.I. 18, § 7(a).) Nektar’s attempt to force UCB into accelerated
   discovery is inappropriate.

           Nektar’s position is also disingenuous. As Nektar knows, the process for manufacturing
   PEG associated with any given product is not publicly disclosed. But, there are good reasons to
   believe that the list of PEGylated products in UCB’s contentions may constitute prior anticipatory
   sales or offers for sale. Consider, for example, Pegasys® and Macugen®, whose PEG structures,
   respectively, are:

                                                Pegasys®




                                               Macugen®




   (See K. Rajender Reedy, et al., Use of peginterferon alfa-2a (40K) (Pegasys®) for the treatment of
   hepatitis C, 54 ADVANCED DRUG DELIVERY REVIEWS 571-586 (2002); Macugen® Label, at 2
   (Sept. 17, 2004).) Pegasys®’s and Macugen®’s PEGs are structurally similar to that described in
   the Nektar Patents. Nektar has made it clear that it sold PEG to Hoffmann-La Roche for Pegasys®
   as early as February 1997 (see Nektar Therapeutics, 10-K (Mar. 16, 2006) (“We entered into a


      No. 7.) Rather than promptly providing such information, Nektar requested an extension. (See
      Email from Tiffany Mahmood to UCB’s counsel (Feb. 3, 2021).)


   CONFIDENTIAL                                     2
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 59 of 60 PageID #: 818




   license, manufacturing and supply agreement in February 1997 with F. Hoffmann-La Roche Ltd.
   whereby we license to Roche the PEG reagent used in Roche’s PEGASYS®[.]”)), and to Eyetech
   Pharmaceuticals, Inc. for Macugen® as early as February 2002 (id. (“We entered into a license,
   manufacturing and supply agreement with Eyetech Pharmaceuticals, Inc. in 2002, whereby we
   provide one of our PEG reagents for the development and commercial manufacturing of
   Macugen®[.]”)). Nektar claims to manufacture similar PEG (such as the PEG in Cimzia®) via the
   process disclosed in the Nektar Patents. UCB may therefore examine whether (and, if so, when)
   Nektar sold or offered to sell PEG for Pegasys®, Macugen®, or any of the other products described
   in UCB’s contentions via the process claimed in the Nektar Patents.

          Separately, Nektar’s position is inconsistent with the Scheduling Order, which requires
   only that UCB identify “the item offered for sale or publicly used or known, the date the offer or
   use took place or the information became known, and the identity of the person or entity which
   made the use or which made and received the offer[.]” (D.I. 18, § 3(a).) UCB provided that
   information. Nektar’s demand for further information – such as “all evidence and analysis in
   [UCB’s] possession at this time” – is inappropriate. See, e.g., Ethanol Boosting Sys., LLC v. Ford
   Motor Co., No. 1:19-cv-196, D.I. 45-1, Exhibit 3, at 51:11-18 (D. Del.) (noting that contentions
   need not “set forth each and every piece of evidence”).

          Nektar also suggests that UCB’s Section 112 contentions “run[ ] afoul of the Court’s
   requirements.” (Letter at 2.)2 In support of this position, Nektar cites a single instance from the
   contentions: UCB’s assertion “that ‘[c]laim 1 of the ’784 patent is invalid under 35 U.S.C. § 112
   because the term ‘substantially all of the unreacted di(1-benzotriazolyl) carbonate is substantially
   consumed’ is indefinite.’” (Id.) According to Nektar, UCB made “no reference to the specification
   or how the claim term is supposedly indefinite.” (Id.)

           Nektar’s argument is misplaced. Identifying the specific limitation and the reason the
   limitation renders the claim invalid, e.g., indefiniteness, as UCB did, satisfies the Scheduling
   Order’s requirements, and is certainly enough information for Nektar to understand UCB’s
   position. Despite that disclosure, Nektar seems to believe that UCB’s contentions should have
   contained more detail, something akin to an expert report. That belief is incorrect. The Scheduling
   Order requires only that UCB identify “[a]ny grounds of invalidity based on . . . indefiniteness
   under 35 U.S.C. § 112(b), or lack of enablement or insufficient written description under 35 U.S.C.
   § 112(a).” (D.I. 18, § 3(d).) Other portions of the Scheduling Order – such as sections 3(a) and
   3(b) related to anticipation and obviousness under 35 U.S.C. §§ 102 and 103 – require further
   detail of the stated position. Section 3(d) does not.

           Moreover, Nektar’s position undermines other aspects of the Scheduling Order. Sections
   13, 14, and 15 describe a procedure for claim construction disputes, including the identification of
   “supporting intrinsic evidence” for each party’s position. (D.I. 18, §§ 13-15.) While the Court
   does not address indefiniteness arguments as part of claim construction, UCB will include that
   information, as necessary, in the claim construction exchanges to preserve its right to raise it at the
   appropriate time. And, as part of that procedure, the parties need not exchange such intrinsic
   evidence until March 5, 2021. (Id., § 13.) Nektar’s attempt to force UCB to make “reference to

   2
       Nektar failed to explain why it believes any of UCB’s Section 112 contentions, beyond
       indefiniteness, are allegedly inadequate.


   CONFIDENTIAL                                      3
Case 1:20-cv-00650-CFC-JLH Document 48-1 Filed 03/26/21 Page 60 of 60 PageID #: 819




   the specification” in its December 23, 2020 invalidity contentions is inappropriate. Separately, the
   Scheduling Order requires UCB to submit opening expert reports on November 15, 2021. (Id., §
   17(a).) UCB need not provide expert-report-level detail before that time.

           Nektar also suggests that UCB’s obviousness-type double patenting disclosure was
   insufficient because it “only provide[d] a list of claims and patents that they believe render certain
   claims of the patents-in-suit invalid for obviousness-type double patenting.” (Letter at 2.)
   Nektar’s position, however, is based on a mistaken premise. The Scheduling Order requires UCB
   to disclose certain, specific information in its initial invalidity contentions: anticipation and
   obviousness under 35 U.S.C. §§ 102 and 103 (D.I. 18, §§3(a), (b)) and “grounds based on 35
   U.S.C. § 101, indefiniteness under 35 U.S.C. § 112(b), or lack of enablement or insufficient written
   description under 35 U.S.C. § 112(a) (id., § 3(d)). The Scheduling Order does not expressly
   contemplate disclosure of obviousness-type double patenting contentions, or require any
   specificity with respect to such contentions. UCB identified references patents and claims as a
   courtesy.

           Regardless, obviousness-type double patenting requires an “analysis of the claims of the
   earlier-expiring patent (or reference patent) and the later-expiring patent (including their
   differences) and whether the differences in subject matter between the claims render them
   patentably distinct.” In re Biogen’s ’755 Patent Litig., No. 10-cv-2734, 2018 WL 3586271, at *11
   (D. Del. July 26, 2018) (citing Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 968 (Fed. Cir.
   2001)). By disclosing specific reference patents and claims, UCB provided enough information
   for Nektar to understand its position.

           Nektar finally suggests that UCB “hinder[ed]” its “ability to respond to [UCB’s] invalidity
   defenses” because UCB did not provide a “definition for a person of ordinary skill in the art.”
   (Letter at 2.) This complaint, however, lacks any legal basis. First, the Scheduling Order does not
   require UCB to provide that information in its invalidity contentions. (See D.I. 18, §§ 3(a)-(d).)
   Second, UCB provided its initial invalidity contentions on December 23, 2020, but Nektar did not
   raise this as a potential issue until January 29, 2021 – over a month later and the same day its
   responses to the invalidity contentions were due. If Nektar was truly “hinder[ed]” by the lack of
   this information, it could have requested it in a timely fashion.

           Given the foregoing, Nektar has no grounds to seek any judicial relief at this time, and
   certainly not a motion to strike. In any event, we are available to meet and confer on February 11,
   2021 from 10 am – 1 pm EST, February 12, 2021 from 11 am – 3 pm EST, or we can find a
   convenient time next week.

                                                     Sincerely,

                                                     /s/ Eric Majchrzak

                                                     Eric Majchrzak




   CONFIDENTIAL                                      4
